Exhibit 10.3

ENCORE CAPITAL GROUP, INC.

$50,000,000

7.75% Senior Secured Notes due September 17, 2017

$25,000,000

7.375% Senior Secured Notes due February 10, 2018

SECOND AMENDED AND RESTATED

SENIOR SECURED NOTE PURCHASE AGREEMENT

May 9, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

Amendment and Restatement; Issuance of 2010 Notes and 2011 Notes

     1   

2.

 

[Intentionally Omitted]

     2   

3.

 

Limited Waiver

     2   

4.

 

Conditions to Effectiveness

     2   

5.

 

Representation and Warranties of the Company

     3      5.1   

Existence and Standing

     3      5.2   

Authorization and Validity

     3      5.3   

No Conflict; Government Consent

     3      5.4   

Financial Statements

     4      5.5   

Material Adverse Change

     4      5.6   

Taxes

     4      5.7   

Litigation and Contingent Obligations

     4      5.8   

Subsidiaries

     5      5.9   

Compliance with ERISA

     5      5.10   

Accuracy of Information

     6      5.11   

Regulation U

     6      5.12   

Material Agreements

     6      5.13   

Compliance with Laws

     6      5.14   

Ownership of Properties

     6      5.15   

[Intentionally Omitted]

     7      5.16   

Environmental Matters

     7      5.17   

Investment Company Act

     7      5.18   

Insurance

     7      5.19   

No Default or Event of Default

     7      5.20   

Foreign Assets Control Regulations, etc.

     7      5.21   

Hostile Tender Offers

     8      5.22   

Solvency

     8   

6.

 

[Intentionally Omitted]

     8   

7.

 

Information as to Company

     9      7.1   

Financial and Business Information

     9   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     7.2   

Notices of Default, MAE Events

     11      7.3   

Inspection; Keeping of Books and Records

     11   

8.

 

Payment and Prepayment of the Notes

     12      8.1   

Required Prepayments

     12      8.2   

Optional Prepayments with Make-Whole Amount

     15      8.3   

Allocation of Partial Prepayments

     15      8.4   

Maturity; Surrender, etc.

     15      8.5   

Purchase of Notes

     15      8.6   

Change of Control

     15      8.7   

Make-Whole Amount

     17   

9.

 

Affirmative Covenants

     18      9.1   

Use of Proceeds

     18      9.2   

Conduct of Business

     18      9.3   

Taxes

     19      9.4   

Insurance

     19      9.5   

Compliance with Laws

     19      9.6   

Maintenance of Properties

     19      9.7   

Guarantors

     20      9.8   

Collateral

     20      9.9   

Most Favored Lender

     21      9.10   

Minimum Committed Revolving Credit Facility

     21      9.11   

Information Required by Rule 144A

     21   

10.

 

Negative Covenants

     21      10.1   

Restricted Payments

     21      10.2   

Merger or Dissolution

     22      10.3   

Sale of Assets

     22      10.4   

Investments and Acquisitions

     23      10.5   

Indebtedness

     26      10.6   

Liens

     28      10.7   

Affiliates

     30   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     10.8   

Hedging Contracts

     30      10.9   

Subsidiary Covenants

     30      10.10   

Contingent Obligations

     30      10.11   

Subordinated Indebtedness and Amendments to Subordinated Note Documents

     31      10.12   

Leverage Ratios

     32      10.13   

Interest Coverage Ratio

     32      10.14   

Capital Expenditures

     32      10.15   

Rentals

     32      10.16   

Sale and Leaseback Transactions

     32      10.17   

Acquisitions of Receivables Portfolios

     33      10.18   

[Intentionally Omitted.]

     33      10.19   

Acquisition of Foreign Receivables

     33      10.20   

Terrorism Sanctions Regulations

     33   

11.

  Events of Default      33   

12.

  Remedies on Default, Etc.      36      12.1   

Acceleration

     36      12.2   

Other Remedies

     37      12.3   

Rescission

     37      12.4   

No Waivers or Election of Remedies, Expenses, etc.

     37      12.5   

Notice of Acceleration or Rescission

     37   

13.

  Registration; Exchange; Substitution of Notes      38      13.1   

Registration of Notes

     38      13.2   

Transfer and Exchange of Notes

     38      13.3   

Replacement of Notes

     38   

14.

  Payments on Notes      39      14.1   

Place of Payment

     39      14.2   

Home Office Payment

     39   

15.

  Expenses, Etc.      39      15.1   

Transaction Expenses

     39      15.2   

Survival

     40   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

16.

 

Survival of Representations and Warranties; Entire Agreement

     40   

17.

 

Amendment and Waiver

     40      17.1   

Requirements

     40      17.2   

Solicitation of Holders of Notes

     42      17.3   

Binding Effect etc.

     42      17.4   

Notes Held by Company, etc.

     42   

18.

  Notices      43   

19.

  Reproduction of Documents      43   

20.

  Confidential Information      43   

21.

  Miscellaneous      44      21.1   

Successors and Assigns

     44      21.2   

Payments Due on Non-Business Days; Payment Currency

     44      21.3   

Accounting Terms

     44      21.4   

Severability

     45      21.5   

Construction

     45      21.6   

Counterparts

     45      21.7   

Governing Law

     45      21.8   

Jurisdiction and Process; Waiver of Jury Trial

     45      21.9   

Transaction References

     46      21.10   

Amendment and Restatement; No Novation

     46   

 

Schedule A    —    Purchaser Schedule Schedule B    —    Defined Terms
Schedule 5.6    —    Taxes Schedule 5.12    —    Material Agreements
Schedule 10.4.1    —    Permitted Investments Schedule 10.4.2    —    Existing
Investments Schedule 10.5    —    Existing Indebtedness Schedule 10.6    —   
Existing Liens Exhibit A-1    —    Form of 2010 Note Exhibit A-2    —    Form of
2011 Note Exhibit B-1    —    Form of Multiparty Guaranty

 

-iv-



--------------------------------------------------------------------------------

Exhibit B-2    —    Form of Indemnity and Contribution Agreement Exhibit C    —
   Form of Intercreditor Agreement Exhibit D    —    Form of Borrowing Base
Certificate

 

v



--------------------------------------------------------------------------------

ENCORE CAPITAL GROUP, INC.

8875 Aero Drive, Suite 200

San Diego, CA 92123

May 9, 2013

The Prudential Insurance Company of America

Pruco Life Insurance Company

Prudential Retirement Insurance and Annuity Company

Prudential Annuities Life Assurance Corporation

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

Ladies and Gentlemen:

Encore Capital Group, Inc., a corporation organized and existing under the laws
of the State of Delaware (the “Company”), agrees with each of the purchasers
whose names appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:

1. Amendment and Restatement; Issuance of 2010 Notes and 2011 Notes.

1A Amendment and Restatement. This Agreement amends, restates and replaces in
its entirety that certain Amended and Restated Senior Secured Note Purchase
Agreement, dated as of February 10, 2011 (the “Prior Agreement”), by and between
the Company, on the one hand, and the Purchasers, on the other hand.

1B Issuance of 2010 Notes. Pursuant to the terms of the Original Agreement, the
Company has issued and sold to the 2010 Notes Purchasers $50,000,000 aggregate
original principal amount of its 7.75% Senior Secured Notes due September 17,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “2010 Notes”, such term to include any such notes issued in
substitution therefor pursuant to Section 13). The 2010 Notes are substantially
in the form set out in Exhibit A-1.

1C Authorization of 2011 Notes. Pursuant to the terms of the Prior Agreement,
the Company has issued and sold to the 2011 Notes Purchasers $25,000,000
aggregate original principal amount of its 7.375% Senior Secured Notes due
February 10, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “2011 Notes”, such term to include any such notes issued in
substitution therefor pursuant to Section 13). The 2011 Notes are substantially
in the form set out in Exhibit A-2.

The 2010 Notes and the 2011 Notes are collectively referred to herein as the
“Notes”. Notes that have (i) the same final maturity, (ii) the same principal
prepayment dates, (iii) the same principal prepayment amounts (as a percentage
of the original principal amount of each Note), (iv) the same interest rate,
(v) the same interest payment periods, and (vi) the same date of issuance
(which, in the case of a Note issued in exchange for another Note, shall be
deemed for these purposes the date on which such Note’s ultimate predecessor
Note was issued), are herein



--------------------------------------------------------------------------------

called a “Series” of Notes. Certain capitalized and other terms used in this
Agreement are defined in Schedule B; and references to a “Section”, “Schedule”
or an “Exhibit” are, unless otherwise specified, to a Section, Schedule or an
Exhibit attached to this Agreement.

2. [Intentionally Omitted].

3. Limited Waiver. Midland Credit Management, Inc., a Credit Party, has acquired
two Immaterial Subsidiaries previously identified to the holders of the Notes
(each, a “New Subsidiary” and collectively, the “New Subsidiaries”) and, in each
case, has not been able to complete the requirements of Sections 9.7 and 9.8 of
the Prior Agreement regarding the delivery of such collateral documents as are
required by such provisions, resulting in Events of Default (collectively, the
“Specified Events of Default”).

Subject to the terms and conditions set forth herein and in reliance on the
representations and warranties of the Credit Parties made in the Transaction
Documents to which they are a party, the holders of the Notes hereby (i) waive
the Specified Events of Default and (ii) consent to the delivery of the relevant
collateral documents with respect to each New Subsidiary on or before the date
that is forty-five (45) days following the Closing Date (which time period may
be extended by the Collateral Agent in its reasonable discretion).

The waiver set forth in this Section 3 is a one time waiver and is limited to
the extent specifically set forth above and no other terms, covenants or
provisions of this Agreement or any other Transaction Document are intended to
be affected hereby, all of which remain in full force and effect. The Credit
Parties acknowledge and agree that the waiver contained above in this Section 3
shall not waive (or be deemed to be or constitute a waiver of) any other
covenant, term or provision in this Agreement or any other Transaction Document
or hinder, restrict or otherwise modify the rights and remedies of the holders
of the Notes following the occurrence of any other present or future Default or
Event of Default (whether or not related to the Specified Events of Default)
under this Agreement or any other Transaction Document.

4. Conditions to Effectiveness. The effectiveness of each of (a) the limited
waiver provided in Section 3 and (b) the amendment and restatement of the Prior
Agreement provided hereby is subject to the fulfillment to the Purchasers’
satisfaction of the following conditions:

4A Other Documents. Such Purchaser shall have received the following documents,
each duly executed and delivered by the party or parties thereto and in form and
substance satisfactory to such Purchaser:

(a) an amendment or amendment and restatement of the Credit Agreement, dated as
of the date hereof, which amendment or amendment and restatement shall have
become effective simultaneously or prior to the effectiveness of the amendment
and restatement of the Prior Agreement provided hereby;

(b) an Officer’s Certificate from the Company certifying that, as of the date
hereof, both immediately before and immediately after giving effect to the
effectiveness of this Agreement, the conditions specified in Sections 4C and 4D
have been fulfilled; and

(c) such additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

 

2



--------------------------------------------------------------------------------

4B Payment of Amendment Fee, Special Counsel Fees. The Company shall have paid
to the holders of Notes by wire transfer of immediately available funds their
ratable share of an amendment fee in the aggregate amount of $10,000. In
addition, and without limiting the provisions of Section 15.1, the Company shall
have paid on or before the date hereof the reasonable fees, charges and
disbursements of Vedder Price P.C., special counsel to the Purchasers to the
extent reflected in a statement of such counsel rendered to the Company at least
two Business Days prior to the date hereof.

4C Performance; No Default. No Default or Event of Default shall have occurred
and be continuing.

4D Representations and Warranties. The representations and warranties of the
Credit Parties in the Transaction Documents to which they are a party shall be
correct.

5. Representation and Warranties of the Company. The Company represents and
warrants to each Purchaser that:

5.1 Existence and Standing. Each of the Company and its Restricted Subsidiaries
is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

5.2 Authorization and Validity. The Company has the power and authority and
legal right to execute and deliver the Transaction Documents to which it is a
party and to perform its obligations thereunder. The execution and delivery by
the Company of the Transaction Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Transaction Documents to which the Company is a party
constitute legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as enforceability may
be limited by (i) bankruptcy, insolvency, fraudulent conveyances, reorganization
or similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law), and (iii) requirements of reasonableness, good faith and
fair dealing.

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Company or its Restricted Subsidiaries, as applicable, of the Transaction
Documents to which such Person is a party, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any of its Restricted Subsidiaries, or
(ii) the Company’s or any Restricted Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of

 

3



--------------------------------------------------------------------------------

organization, bylaws, or operating agreement or other management agreement, as
the case may be, or (iii) the provisions of any indenture, instrument or
agreement to which the Company or any of its Restricted Subsidiaries is a party
or is subject, or by which it, or its Property, is bound, or conflict with, or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Company or a Restricted
Subsidiary pursuant to the terms of, any such indenture, instrument or
agreement. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Company or any of its
Restricted Subsidiaries, is required to be obtained by the Company or any of its
Restricted Subsidiaries in connection with the execution and delivery of the
Transaction Documents by the Company or any of the other Credit Parties, the
borrowings under this Agreement, the payment and performance by the Company of
the obligations evidenced by the Notes or under the other Transaction Documents
or the legality, validity, binding effect or enforceability of any of the
Transaction Documents.

5.4 Financial Statements. The December 31, 2012 and December 31, 2011 audited
consolidated financial statements of the Company and its Subsidiaries heretofore
delivered to the Purchasers were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.

5.5 Material Adverse Change. Since December 31, 2012, there has been no change
in the business, Property, prospects, condition (financial or otherwise) or
results of operations of the Company, any Guarantor, or the Company and its
Restricted Subsidiaries taken together, in each case which could reasonably be
expected to have a Material Adverse Effect.

5.6 Taxes. Except as disclosed on Schedule 5.6, the Company and its Restricted
Subsidiaries have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by the Company or any of its
Restricted Subsidiaries, except in respect of such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles and as to which no Lien exists
(except as permitted by Section 10.6.2). Except as disclosed on Schedule 5.6,
the United States income tax returns of the Company and its Restricted
Subsidiaries have not been audited by the Internal Revenue Service. No Liens
have been filed and no claims are being asserted with respect to such taxes. The
charges, accruals and reserves on the books of the Company and its Restricted
Subsidiaries in respect of any taxes or other governmental charges are adequate.

5.7 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Company or any of
its Restricted Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the issue,
sale or purchase of the Notes. Other than liabilities incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
be in an aggregate amount in excess of $3,000,000, none of the Company or its
Restricted Subsidiaries has any material contingent obligations not provided for
or disclosed in the financial statements referred to in Section 5.4.

 

4



--------------------------------------------------------------------------------

5.8 Subsidiaries. As of the Closing Date, there are no Excluded Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of the Restricted Subsidiaries have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.

5.9 Compliance with ERISA.

(a) The Company, each Subsidiary and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. Neither the Company, any
Subsidiary nor any ERISA Affiliate has incurred any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company, any
Subsidiary or any ERISA Affiliate, or in the imposition of any Lien on any of
the rights, properties or assets of the Company, any Subsidiary or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or pursuant to section 4068 of ERISA or the Pension
Funding Rules, other than such liabilities or Liens as would not be individually
or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans subject to Title IV of ERISA (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA. Following the effective date of the Pension Act, for any Plan which is
subject to the Pension Funding Rules, the funding target attainment percentage,
within the meaning of section 303 of ERISA or section 430 of the Code, for such
Plan is not less than 100%.

(c) The Company, its Subsidiaries and their respective ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification
Section 715-60, without regard to liabilities attributable to continuation
coverage mandated by section 4980B of the Code) of the Company and its
Subsidiaries is not Material.

 

5



--------------------------------------------------------------------------------

5.10 Accuracy of Information. No Transaction Document or written statement
furnished by the Company or any of its Restricted Subsidiaries to PIM or any
Purchaser in connection with the negotiation of, or compliance with, the
Transaction Documents contained, on the date such Transaction Document was
entered into or such statements were made, any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading in their presentation of the Company, its Restricted Subsidiaries,
their businesses and their Property. The Company makes no representation or
warranty concerning the forecasts, estimates, pro forma information, projections
and statements as to anticipated future performance or conditions, and the
assumptions on which they were based, except that as of the date made (i) such
forecasts, estimates, pro forma information, projections and statements were
based on good faith assumptions of the management of the Company, and (ii) such
assumptions were believed by such management to be reasonable; it being
understood and agreed that such forecasts, estimates, pro forma information,
projections and statements, and the assumptions on which they are based, may or
may not prove to be correct. In addition, the information provided by or on
behalf of the Credit Parties with respect to the Receivables owned or to be
acquired by the Credit Parties (or the related purchase agreements) is, to the
Company’s knowledge and as of the date provided, true and correct in all
material respects and, to the Company’s knowledge, does not contain any material
omissions which would cause such information to be materially misleading with
respect to such Receivables, taken as a whole.

5.11 Regulation U. Neither the Company nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate of
buying or carrying margin stock (as defined in Regulation U).

5.12 Material Agreements. Except as described in Schedule 5.12, neither the
Company nor any Restricted Subsidiary is a party to any agreement or instrument
or subject to any charter or other corporate or similar restriction which could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Restricted Subsidiary is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any (i) agreement or instrument to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect, or
(ii) any agreement or instrument evidencing or governing Indebtedness for
borrowed money.

5.13 Compliance with Laws. The Company and its Restricted Subsidiaries have
complied in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property.

5.14 Ownership of Properties. The Company and its Restricted Subsidiaries have
good title, free of all Liens other than those permitted by Section 10.6, to all
of the Property and assets reflected in the Company’s most recent consolidated
financial statements provided to PIM or the Purchasers, as owned by the Company
and its Restricted Subsidiaries, except for minor irregularities in title with
respect to Receivables that do not materially interfere with the business or
operations of the Company or its Restricted Subsidiaries as presently conducted.

 

6



--------------------------------------------------------------------------------

5.15 [Intentionally Omitted].

5.16 Environmental Matters. Given the nature of its business, the Company has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Restricted Subsidiary has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

5.17 Investment Company Act. Neither the Company nor any Restricted Subsidiary
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18 Insurance. The Company maintains, and has caused each Restricted Subsidiary
to maintain, with financially sound and reputable insurance companies insurance
on their Property as necessary to conduct their business in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as is consistent with sound business practice.

5.19 No Default or Event of Default. No Default or Event of Default has occurred
and is continuing.

5.20 Foreign Assets Control Regulations, etc.

(a) Neither the Company nor any Affiliated Entity (i) is a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control of the U.S. Department of
Treasury (“OFAC”) (an “OFAC Listed Person”), (ii) knowingly engages in any
dealings or transactions with any such OFAC Listed Person, or (iii) is a
department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (A) any OFAC Listed Person or
(B) the government of a country subject to comprehensive U.S. economic sanctions
administered by OFAC, currently Iran, Sudan, Cuba, Burma, Syria and North Korea
(each OFAC Listed Person and each other entity described in clause (iii), a
“Blocked Person”).

(b) No part of the proceeds from the sale of the 2011 Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Affiliated Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.

(c) Neither the Company nor any Affiliated Entity (i) is under investigation by
any governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money

 

7



--------------------------------------------------------------------------------

Laundering Laws, or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.

(d) No part of the proceeds from the sale of the 2011 Notes hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. The Company has taken
reasonable measures appropriate to the circumstances (in any event as required
by applicable law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.

5.21 Hostile Tender Offers. None of the proceeds of the sale of any 2011 Notes
were used to finance a Hostile Tender Offer.

5.22 Solvency.

(a) Assets Greater than Liabilities. The fair value of the business and assets
of each of the Company and the Subsidiaries exceeded, as of, and immediately
after giving effect to the transactions consummated at the Closing (as defined
in the Prior Agreement), the liabilities of such Person, as of such time.

(b) Meeting Liabilities. Immediately after giving effect to the transactions
consummated at the Closing (as defined in the Prior Agreement), neither the
Company nor any Subsidiary:

(i) was engaged in any business or transaction, or about to engage in any
business or transaction, for which its assets would constitute unreasonably
small capital (within the meaning of the Uniform Fraudulent Transfer Act, the
Uniform Fraudulent Conveyance Act and section 548 of the Bankruptcy Code as
enacted by the United States of America or any state thereof, as the case may
be); or

(ii) was unable to pay its debts as such debts mature in the ordinary course.

(c) Intent. Neither the Company nor any Subsidiary is entered into any
Transaction Document (as defined in the Prior Agreement) with any intent to
hinder, delay, or defraud either current creditors or future creditors of the
Company or any Subsidiary.

6. [Intentionally Omitted].

 

8



--------------------------------------------------------------------------------

7. Information as to Company. The Company covenants that so long as any Notes
remain outstanding:

7.1 Financial and Business Information. The Company will maintain, for itself
and each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to each
holder of Notes that is an Institutional Investor:

7.1.1 Within 90 days after the close of each of its fiscal years, financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including in each case
balance sheets as of the end of such period, statements of income and statements
of cash flows, accompanied by (a) in the case of such statements of the Company
and its Subsidiaries, an audit report, unqualified as to scope, of BDO USA LLP
or another nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Holders
(provided that so long as the Company is a reporting company, filing of the Form
10-K by the Company with respect to a fiscal year within such 90-day period on
the website of the Securities and Exchange Commission at http://www.sec.gov
shall satisfy the requirement for the annual audit report and consolidated
financial statements for such fiscal year under this Section 7.1.1 with respect
to the statements of the Company and all of its Subsidiaries) and (b) any
management letter prepared by said accountants.

7.1.2 Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
statements of income and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified as to
fairness of presentation, compliance with Agreement Accounting Principles and
consistency by its chief financial officer, treasurer or assistant treasurer
(provided that so long as the Company is a reporting company, filing of the Form
10-Q by the Company with respect to a fiscal quarter within such 45-day period
on the website of the Securities and Exchange Commission at http://www.sec.gov
shall satisfy the requirement for certified quarterly consolidated financial
statements for such fiscal quarter under this Section 7.1.2 with respect to the
statements of the Company and all of its Subsidiaries).

7.1.3 Simultaneously with the delivery or filing of each set of consolidated
financial statements referred to in Sections 7.1.1 and 7.1.2 above, the related
consolidating financial statements of the Company and its Restricted
Subsidiaries reflecting all adjustments necessary to eliminate the results of
operations, cash flows, accounts and other assets and Indebtedness or other
liabilities of Unrestricted Subsidiaries (if any) from such consolidated
financial statements.

7.1.4 On the same day as the delivery or filing of the financial statements
required under Sections 7.1.1, 7.1.2 and 7.1.3, a compliance certificate signed
by its chief financial officer, treasurer or assistant treasurer showing:
(i) the calculations necessary to determine compliance with Sections 10.1, 10.3,
10.4, 10.5,

 

9



--------------------------------------------------------------------------------

10.12, 10.13, 10.14, 10.15, 10.17 and 10.19, an Officer’s Certificate stating
that no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof, and a certificate
executed and delivered by the chief executive officer or chief financial officer
stating that the Company and each of its principal officers are in compliance
with all requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act
of 2002 and all rules and regulations related thereto (provided that so long as
the Company is a reporting company, inclusion of the certificates required
pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 in the Form
10-K or Form 10-Q filed by the Company pursuant to Sections 7.1.1 or 7.1.2 shall
satisfy the requirement for such certification of compliance with the
Sarbanes-Oxley Act under this Section 7.1.4); and (ii) a list setting forth the
names of each of the Unrestricted Subsidiaries (if any) as of the last day of
the applicable reporting period and of any new Subsidiary (whether a Restricted
Subsidiary or and Unrestricted Subsidiary) formed or acquired during such
reporting period.

7.1.5 [Intentionally Omitted]

7.1.6 As soon as possible and in any event within 10 days after the Company
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer, treasurer or assistant
treasurer of the Company, describing said Reportable Event and the action which
the Company proposes to take with respect thereto.

7.1.7 As soon as possible and in any event within 10 days after receipt by the
Company thereof, a copy of (a) any notice or claim to the effect that the
Company or any of its Restricted Subsidiaries is or may be liable to any Person
as a result of the release by the Company, any of its Restricted Subsidiaries,
or any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Company or any of
its Restricted Subsidiaries, which, in either case, could reasonably be expected
to have a Material Adverse Effect.

7.1.8 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Company or any
of its Restricted Subsidiaries files with the SEC, including, without
limitation, all certifications and other filings required by Section 302 and
Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and regulations
related thereto.

7.1.9 As soon as practicable, and in any event within 90 days after the
beginning of each fiscal year of the Company, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Company for such fiscal year.

7.1.10 As soon as possible, and in any event within 3 Business Days (in the case
of the Company) and 15 days (in the case of any Guarantor) after the occurrence
thereof, a reasonably detailed notification to each holder of Notes and its
counsel of any change in the jurisdiction of organization of the Company or any
Guarantor.

 

10



--------------------------------------------------------------------------------

7.1.11 As soon as practicable, and in any event within thirty (30) days after
the close of each calendar month, the Company shall provide the holders of Notes
with a Borrowing Base Certificate (containing a certification by an Authorized
Officer that the Receivables Portfolios included in the Borrowing Base
referenced in such Borrowing Base Certificate are performing, in the aggregate,
at a sufficient level to support the amount of such Borrowing Base), together
with such supporting documents (including without limitation (i) to the extent
requested by the Required Holders, copies of all bills of sale and purchase
agreements evidencing the acquisition of Receivables Portfolios included in the
Borrowing Base, and (ii) a copy of the most recent static pool report with
respect to such Receivables Portfolios as the Required Holders reasonably deem
desirable, all certified as being true and correct in all material respects by
an Authorized Officer of the Company). The Company may update the Borrowing Base
Certificate more frequently than monthly and the most recently delivered
Borrowing Base Certificate shall be the applicable Borrowing Base Certificate
for purposes of determining the Borrowing Base at any time.

7.1.12 Such other information (including non-financial information, and
including the audit report with respect to the following reports and evaluations
(but not the reports or evaluations themselves): the Commercial Finance
Examination Reports and evaluations of the Bureau Enhanced Behavioral
Liquidations Score and the Unified Collections Score) as any holder of Notes may
from time to time reasonably request.

If any information which is required to be furnished under this Section 7.1 is
required by law or regulation to be filed by the Company with a government body
on an earlier date, then the information required hereunder shall be furnished
by no later than 5 Business Days after such earlier date.

7.2 Notices of Default, MAE Events. Within three (3) Business Days after an
Authorized Officer becomes aware thereof, the Company will, and will cause each
Restricted Subsidiary to, give notice in writing to the holders of Notes of the
occurrence of (i) any Default or Event of Default, and (ii) any other
development, financial or otherwise, which (solely with respect to this
clause (ii)) could reasonably be expected to have a Material Adverse Effect.

7.3 Inspection; Keeping of Books and Records. The Company will, and will cause
each Restricted Subsidiary to, permit the holders of Notes, by their respective
representatives and agents (at reasonable times and upon reasonable advance
written notice, so long as no Default or Event of Default has occurred and is
continuing) to inspect (including without limitation to conduct an annual field
examination of) any of its Property, including, without limitation, an audit by
professionals (including consultants and accountants) retained by the Required
Holders of the Company’s practices in the computation of the Borrowing Base,
inspection and audit of the Collateral, books and financial records of the
Company and each other Credit Party, to examine and make copies of the books of
account and other financial records of the Company and each other Credit Party,
and to discuss the affairs, finances and

 

11



--------------------------------------------------------------------------------

accounts of the Company and each other Credit Party with, and to be advised as
to the same by, their respective officers and their independent public
accountants. The Company shall keep and maintain, and cause each of its
Restricted Subsidiaries to keep and maintain, in all material respects, proper
books of record and account in which entries in conformity with Agreement
Accounting Principles shall be made of all dealings and transactions in relation
to their respective businesses and activities. If an Event of Default has
occurred and is continuing, the Company, upon the Required Holders’ request,
shall turn over copies of any such records to the Required Holders or their
representatives. Without limiting the Company’s obligations under Section 15,
the Company shall pay the fees and expenses of the holders of the Notes and such
professionals with respect to such examinations, audits and evaluations;
provided, that the Required Holders shall undertake only one (1) field
examination/audit during any period of twelve (12) consecutive months at the
Company’s expense. Notwithstanding the foregoing, in addition to the field
examinations and audits described above, the Required Holders may have
additional field examinations and audits done if an Event of Default shall have
occurred and be continuing, at the Company’s expense.

8. Payment and Prepayment of the Notes.

8.1 Required Prepayments.

(a) Scheduled Prepayments.

(i) 2010 Notes. On December 17, 2012 and on each March 17, June 17, September 17
and December 17 thereafter to and including June 17, 2017 the Company will
prepay $2,500,000 principal amount (or such lesser principal amount as shall
then be outstanding) of the 2010 Notes at par and without payment of the
Make-Whole Amount or any premium, provided that upon any partial prepayment of
the 2010 Notes pursuant to Section 8.1(b), (c) or (d), Section 8.2 or
Section 8.6, the principal amount of each required prepayment of the 2010 Notes
becoming due under this Section 8.1(a)(i) on and after the date of such
prepayment shall be reduced in the same proportion as the aggregate unpaid
principal amount of the 2010 Notes is reduced as a result of such prepayment.

(ii) 2011 Notes. On May 10, 2013 and on each August 10, November 10, February 10
and May 10 thereafter to and including November 10, 2017 the Company will prepay
$1,250,000 principal amount (or such lesser principal amount as shall then be
outstanding) of the 2011 Notes at par and without payment of the Make-Whole
Amount or any premium, provided that upon any partial prepayment of the 2011
Notes pursuant to Section 8.1(b), (c) or (d), Section 8.2 or Section 8.6, the
principal amount of each required prepayment of the 2011 Notes becoming due
under this Section 8.1(a)(ii) on and after the date of such prepayment shall be
reduced in the same proportion as the aggregate unpaid principal amount of the
2011 Notes is reduced as a result of such prepayment.

 

12



--------------------------------------------------------------------------------

(b) Mandatory Credit Agreement Prepayments in Excess of $10,000,000. If the
principal amount of any Mandatory Credit Agreement Prepayment, together with the
principal amount of all other Mandatory Credit Agreement Prepayments made during
the period of twelve consecutive months immediately preceding the required
payment date for such Mandatory Credit Agreement Prepayment (but in each case
only to the extent the same permanently reduce the aggregate lending commitments
under the Credit Agreement), would exceed $10,000,000 in the aggregate, then the
Company shall, concurrently with the making of such Mandatory Credit Agreement
Prepayment, prepay the Notes in an amount equal to the Ratable Share of the
amount of such excess (or such lesser principal amount as shall then be
outstanding), applied ratably between the 2010 Notes and the 2011 Notes, at 100%
of the principal amount so prepaid and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount.

(c) Asset Dispositions Mandatory Prepayments. Within 2 Business Days after the
consummation of any sale or other disposition of Property (including the sale or
other disposition of Receivables) by the Company or any Subsidiary if the
aggregate fair market value of the consideration received by the Company or its
Subsidiaries for such sale or other disposition, together with the aggregate
fair market value of the consideration received by the Company or its
Subsidiaries for all other such sales or other dispositions consummated during
the period of twelve consecutive months immediately preceding the consummation
of such sale or other disposition, exceeds $25,000,000, the Company shall
deliver an Officer’s Certificate to the holders of Notes (notifying the holders
of Notes thereof and certifying the amount of Net Cash Proceeds received from
such sales or other dispositions during such period). Unless within 5 Business
Days after receipt of such Officer’s Certificate the Required Holders shall have
notified the Company of the Required Holders’ election to forego prepayment,
then on the date that is 7 Business Days after the date on which the Company
shall have delivered such Officer’s Certificate to the holders of Notes the
Company shall prepay the 2010 Notes and the 2011 Notes in an amount equal to the
Ratable Share of the amount of Net Cash Proceeds certified in such Officer’s
Certificate (or such lesser principal amount as shall then be outstanding),
applied ratably between the 2010 Notes and the 2011 Notes, at 100% of the
principal amount so prepaid and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount.

Notwithstanding the foregoing, (i) up to 100% of the Net Cash Proceeds of such
sales or other dispositions with respect to which the Company shall have given
the holders of Notes written notice (set forth in the applicable Officer’s
Certificate delivered pursuant to the first sentence of this Section 8.1(c)) of
its intention to repair or replace the Property subject to any such sale or
other disposition or invest such Net Cash Proceeds in the purchase of Property
(other than securities, unless those securities represent equity interests in an
entity that becomes a Guarantor or an Unrestricted Subsidiary permitted
hereunder (and provided that if such Guarantor or Unrestricted Subsidiary is a
newly formed Person, such Person shall promptly use the portion of the Net Cash
Proceeds received by it for the sale of its equity interests in order to
purchase Property to be used by it in its business)) to be used by one or more
of the Company or the Guarantors in their businesses (such repair, replacement
or investment referred to as a “Reinvestment”) within six months following such
sale or other disposition, shall not be subject

 

13



--------------------------------------------------------------------------------

to the provisions of the first two sentences of this Section 8.1(c) unless and
to the extent that such applicable period shall have expired without such
repair, replacement or investment having been made, and (ii) only the Net Cash
Proceeds from sales or other dispositions of Property (including the sale or
other disposition of Receivables) with a fair market value of the consideration
received therefor in excess of $25,000,000 (above and beyond the fair market
value of the consideration of the dispositions of the Property with respect to
which the Net Cash Proceeds shall have been subject to Reinvestment) shall be
subject to the provisions of the first two sentences of this Section 8.1(c).

(d) Borrowing Base Mandatory Prepayments. If the amount equal to the Aggregate
Outstanding Revolving Credit Exposure plus the aggregate principal amount
outstanding in respect of the Notes exceeds the amount equal to the Borrowing
Base plus the aggregate principal amount outstanding in respect of the Notes by
more than $10,000,000 at any time, then the Company shall, no later than 2
Business Days after obtaining knowledge thereof, deliver an Officer’s
Certificate to the holders of Notes (notifying the holders of Notes thereof and
certifying the amount of such excess, accompanied by a revised Borrowing Base
Certificate). Unless within 5 Business Days after receipt of such Officer’s
Certificate the Required Holders shall have notified the Company of the Required
Holders’ election to forego prepayment, then on the date that is 7 Business Days
after the date on which the Company shall have delivered such Officer’s
Certificate to the holders of Notes the Company shall prepay the Notes in an
amount equal to the Ratable Share of the amount of such excess (or such lesser
principal amount as shall then be outstanding), applied ratably between the 2010
Notes and the 2011 Notes, at 100% of the principal amount so prepaid and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount.

(e) No Duplication of Mandatory Prepayments. If any set of facts or
circumstances would trigger a mandatory prepayment under two or more of
Sections 8.1(b), (c) or (d), then no duplication of mandatory prepayments shall
be required and instead only such provision as shall result in the largest
mandatory prepayment shall be operative for such set of facts or circumstances.

(f) Permitted Unsecured Indebtedness Repayment Events. Within 2 Business Days
after the occurrence of any Permitted Unsecured Indebtedness Repayment Event,
the Company shall deliver an Officer’s Certificate to the holders of Notes
(notifying the holders of Notes thereof and identifying in reasonable detail the
Indebtedness with respect to which such Permitted Unsecured Indebtedness
Repayment Event has occurred and the status of current efforts to refinance such
Indebtedness). Unless within 5 Business Days after receipt of such Officer’s
Certificate the Required Holders shall have notified the Company of the Required
Holders’ election to forego prepayment, then on the date that is 7 Business Days
after the date on which the Company shall have delivered such Officer’s
Certificate to the holders of Notes the Company shall prepay the Notes in their
entirety, at 100% of the principal amount so prepaid and the Make-Whole Amount
determined for the prepayment date with respect to such principal amount.

 

14



--------------------------------------------------------------------------------

8.2 Optional Prepayments with Make-Whole Amount. The Company may, at its option,
upon notice as provided below, prepay at any time all, or from time to time any
part of, the Notes of either Series (to the exclusion of the other Series), in
an amount not less than $5,000,000 in the case of partial prepayment, at 100% of
the principal amount so prepaid and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 5 Business Days and not more than 60 days prior to the
date (which shall be a Business Day) fixed for such prepayment. Each such notice
shall specify such date, the Series of Notes to be prepaid, the aggregate
principal amount of such Notes to be prepaid on such date, the principal amount
of each Note of such Series held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid. Prepayment of the Notes
with a distribution made pursuant to the Intercreditor Agreement shall be made
at 100% of the principal amount so prepaid and the Make-Whole Amount determined
for the prepayment date with respect to such principal amount.

8.3 Allocation of Partial Prepayments. In the case of each partial prepayment of
the Notes of each Series, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes of such Series at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment.

8.4 Maturity; Surrender, etc. In the case of each prepayment of Notes pursuant
to this Section 8, the principal amount of each Note to be prepaid shall mature
and become due and payable on the date fixed for such prepayment (which shall be
a Business Day), together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

8.5 Purchase of Notes. The Company will not and will not permit any Affiliate to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes of any Series except (i) upon the payment or prepayment of
the Notes of such Series in accordance with the terms of this Section 8 or
Section 12.1, or (ii) pursuant to a written offer to purchase Notes of such
Series made by the Company or an Affiliate pro rata to the holders of all Notes
of such Series at the time outstanding upon the same terms and conditions. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement, and no Notes may be issued in substitution or exchange for any
such Notes.

8.6 Change of Control.

(a) Notice of Change of Control or Notice Event. The Company will, within 5
Business Days after any Authorized Officer has knowledge of the occurrence of
any Change of Control or Notice Event, give written notice of such Change of
Control or

 

15



--------------------------------------------------------------------------------

Notice Event to each holder of Notes unless notice in respect of such Change of
Control (or the Change of Control contemplated by such Notice Event) shall have
been given pursuant to Section 8.6(b). If a Change of Control has occurred, such
notice shall contain and constitute an offer to prepay Notes as described in
Section 8.6(c) and shall be accompanied by the certificate described in
Section 8.6(g).

(b) Condition to Obligor Action. The Company will not take any action that
consummates or finalizes a Change of Control unless (i) at least 30 days prior
to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
Section 8.6(c), accompanied by the certificate described in Section 8.6(g), and
(ii) contemporaneously with such action, the Company prepays all Notes required
to be prepaid in accordance with this Section 8.6.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.6(a) and Section 8.6(b) shall be an offer to prepay, in accordance
with and subject to this Section 8.6, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by Section 8.6(a), such date shall be not less than 10 days and not
more than 60 days after the date of such offer (if the Proposed Prepayment Date
shall not be specified in such offer, the Proposed Prepayment Date shall be the
30th day after the date of such offer).

(d) Acceptance. A holder of Notes may accept the offer to prepay made pursuant
to this Section 8.6 by causing a notice of such acceptance to be delivered to
the Company at least 5 days prior to the Proposed Prepayment Date. A failure by
a holder of Notes to respond to an offer to prepay made pursuant to this
Section 8.6 shall be deemed to constitute an acceptance of such offer by such
holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.6 shall be at 100% of the principal amount of the Notes, plus the
Make-Whole Amount determined for the date of prepayment with respect to the
principal amount, together with interest on such Notes accrued to the date of
prepayment. The prepayment shall be made on the Proposed Prepayment Date except
as provided in Section 8.6(f).

(f) Deferral Pending Change of Control. The obligation of the Company to prepay
the Notes pursuant to the offers required by Section 8.6(c) and accepted in
accordance with Section 8.6(d) is subject to the occurrence of the Change of
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change of Control does not occur on the Proposed Prepayment
Date in respect thereof, the prepayment shall be deferred until and shall be
made on the date on which such Change of Control occurs. The Company shall keep
each holder of Notes reasonably and timely informed of (i) any such deferral of
the date of prepayment, (ii) the date on which such Change of Control and the
prepayment are expected to occur, and (iii) any determination by the Company
that efforts to effect such Change of Control have ceased or been abandoned (in
which case the offers and acceptances made pursuant to this Section 8.6 in
respect of such Change of Control shall be deemed rescinded).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.6 shall be accompanied by a certificate, executed by an Authorized
Officer of the Company and dated the date of such offer, specifying: (i) the
Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.6; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.6
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change of Control.

 

16



--------------------------------------------------------------------------------

8.7 Make-Whole Amount. “Make-Whole Amount” means, with respect to any Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal; provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.1(b), (c), (d) or (f), Section 8.2,
or Section 8.6 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1 on Bloomberg
Financial Markets (“Bloomberg”) or, if Page PX1 (or its successor screen on
Bloomberg) is unavailable, the Telerate Access Service screen which corresponds
most closely to Page PX1 for the most recently issued actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent

 

17



--------------------------------------------------------------------------------

yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the actively traded U.S. Treasury security with the
maturity closest to and greater than such Remaining Average Life and (2) the
actively traded U.S. Treasury security with the maturity closest to and less
than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.1(b), (c), (d) or (f), Section 8.2, Section 8.6 or
Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.1(b),
(c), (d) or (f), Section 8.2 or Section 8.6, or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

9. Affirmative Covenants. The Company covenants that for so long as any of the
Notes are outstanding:

9.1 Use of Proceeds. The Company will, and will cause each Restricted Subsidiary
to, use the proceeds of the Notes for working capital and general corporate
purposes, which may include, without limitation, purchases of Receivables
Portfolios, Permitted Acquisitions and repayment of Indebtedness. The Company
shall use the proceeds of the Notes in compliance with all applicable legal and
regulatory requirements and any such use shall not result in a violation of any
such requirements, including, without limitation, Regulation U or X, the
Securities Act and the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

9.2 Conduct of Business. The Company will, and will cause each Restricted
Subsidiary to, (i) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is conducted on
the Closing Date; provided that in no event shall any member of the Propel Group
engage in any business such that it would acquire any material amount of
Receivables to the extent such Receivables could be Eligible Receivables if held
by a Credit Party, and (ii) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good

 

18



--------------------------------------------------------------------------------

standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, as in
effect on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except (i) as
permitted by Section 10.2, and (ii) to the extent that the failure to maintain
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect.

9.3 Taxes. The Company will, and will cause each Restricted Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.

9.4 Insurance. The Company will, and will cause each Restricted Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
their Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice. The Company shall deliver to the Collateral Agent endorsements in form
and substance reasonably acceptable to the Collateral Agent to all general
liability and other liability policies naming the Collateral Agent as an
additional insured. The Company shall furnish to any holder of Notes such
additional information as such holder may reasonably request regarding the
insurance carried by the Company and its Restricted Subsidiaries. In the event
the Company or any of its Restricted Subsidiaries at any time or times hereafter
shall fail to obtain or maintain any of the policies or insurance required
herein or to pay any premium in whole or in part relating thereto, then the
Collateral Agent, without waiving or releasing any obligations or resulting
Event of Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Collateral Agent deems advisable. All sums so disbursed by the Collateral Agent
shall constitute part of the Secured Obligations, payable as provided in this
Agreement.

9.5 Compliance with Laws. The Company will, and will cause each Restricted
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, the USA Patriot Act, the Fair Debt Collection Practices Act
(or any similar federal, state or local laws or regulations relating to consumer
debt or the collection thereof), all Environmental Laws, ERISA and Section 302
and Section 906 of the Sarbanes-Oxley Act of 2002 to which it may be subject
where non-compliance with such laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards could reasonably be expected to cause
a Material Adverse Effect.

9.6 Maintenance of Properties. Subject to Section 10.3, the Company will, and
will cause each Restricted Subsidiary to, do all things necessary to maintain,
preserve, protect and keep the tangible Property material to the operation of
its business in good repair, working order and condition, (ordinary wear and
tear excepted), and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.

 

19



--------------------------------------------------------------------------------

9.7 Guarantors. The Company shall cause each of its Restricted Subsidiaries
(other than the Excluded Subsidiaries, Immaterial Subsidiaries and each member
of the Propel Group)) to guarantee pursuant to the Multiparty Guaranty or
supplement or counterpart thereto (or, in the case of a Foreign Subsidiary, any
other guaranty agreement requested by the Required Holders) the obligations of
the Company evidenced by the Notes and under the other Transaction Documents. In
furtherance of the above, after the formation or acquisition of any Restricted
Subsidiary or the occurrence of a Subsidiary Redesignation, the Company shall
promptly (and in any event upon the earlier of (x) such time as such Restricted
Subsidiary becomes a guarantor, co-borrower or other obligor under the Credit
Agreement and (y) within 45 days after such formation or acquisition or such
Subsidiary Redesignation): (i) provide written notice to the holders of Notes
upon any Person becoming a Subsidiary, setting forth information in reasonable
detail describing all of the assets of such Person; (ii) cause such Person
(other than any Excluded Subsidiary, Immaterial Subsidiary and member of the
Propel Group) to execute a supplement or counterpart to the Multiparty Guaranty
and such other Collateral Documents as are necessary for the Company and its
Subsidiaries to comply with Section 9.8; (iii) cause the Applicable Pledge
Percentage of the issued and outstanding equity interests of such Person and
each other Pledge Subsidiary to be delivered to the Collateral Agent (together
with undated stock powers signed in blank, if applicable) and pledged to the
Collateral Agent pursuant to an appropriate pledge agreement(s) in substantially
the form of the Pledge and Security Agreement (or joinder or other supplement
thereto) and otherwise in form reasonably acceptable to the Required Holders;
and (iv) deliver such other documentation as the Required Holders may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other authority documents of such Person and, to the
extent requested by the Required Holders, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above), all in form,
content and scope reasonably satisfactory to the Required Holders.
Notwithstanding the foregoing, no Foreign Subsidiary shall be required to
execute and deliver the Multiparty Guaranty (or supplement thereto) or such
other guaranty agreement if such execution and delivery would cause a Deemed
Dividend Problem or a Financial Assistance Problem with respect to such Foreign
Subsidiary and, in lieu thereof, the Company and the relevant Restricted
Subsidiaries shall provide the pledge agreements required under this Section 9.7
or Section 9.8. Notwithstanding the foregoing, the Company will be required to
comply with this Section 9.7 with respect to any Subsidiaries of Propel
Acquisition LLC to the extent that the provisions of the Propel Indebtedness no
longer prohibits the guaranty of the obligations evidenced by the Notes or the
granting of security with respect thereto, and (y) with respect to any
Immaterial Subsidiary if it ceases to be an Immaterial Subsidiary under the
terms of the definition thereof.

9.8 Collateral. The Company will cause, and will cause each other Credit Party
to cause, all of its owned Property to be subject at all times to first
priority, perfected Liens in favor of the Collateral Agent for the benefit of
the Secured Parties to secure the Secured Obligations in accordance with the
terms and conditions of the Intercreditor Agreement and the Collateral
Documents, subject in any case to Liens permitted by Section 10.6 hereof (it
being understood and agreed that (a) no control agreements will be required
hereunder in respect of bank accounts, and (b) Mortgages and Mortgage
Instruments will only be required hereunder in respect of Mortgaged Properties).
Without limiting the generality of the foregoing, the Company: (i) will cause
the Applicable Pledge Percentage of the issued and outstanding equity interests
of each Pledge Subsidiary directly owned by the Company or any other Credit
Party to

 

20



--------------------------------------------------------------------------------

be subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents or such other security documents as
the Collateral Agent shall reasonably request; and (ii) will, and will cause
each Guarantor to, deliver Mortgages and Mortgage Instruments with respect to
real property owned by the Company or such Guarantor to the extent, and within
such time period as is, reasonably required by the Collateral Agent.
Notwithstanding the foregoing, no pledge agreement in respect of the equity
interests of a Foreign Subsidiary shall be required hereunder to the extent such
pledge thereunder is prohibited by applicable law or counsel to the holders of
the Notes reasonably determines that such pledge would not provide material
credit support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements.

9.9 Most Favored Lender. If at any time any of the Credit Agreement, or any
agreement or document related to the Credit Agreement or any Principal Credit
Facility of the Company, includes (i) any covenant, event of default or similar
provision that is not provided for in this Agreement, or (ii) any covenant,
event of default or similar provision that is more restrictive than the same or
similar covenant, event of default or similar provision provided in this
Agreement (all such provisions described in clauses (i) or (ii) of this
Section 9.9 being referred to as the “Most Favored Covenants”), then (a) such
Most Favored Covenant shall immediately and automatically be incorporated by
reference in this Agreement as if set forth fully herein, mutatis mutandis, and
no such provision may thereafter be waived, amended or modified under this
Agreement except pursuant to the provisions of Section 17, and (b) the Company
shall promptly, and in any event within five (5) Business Days after entering
into any such Most Favored Covenant, so advise the holders of Notes in writing.
Thereafter, upon the request of the Required Holders, the Company shall enter
into an amendment to this Agreement with the Required Holders evidencing the
incorporation of such Most Favored Covenant, it being agreed that any failure to
make such request or to enter into any such amendment shall in no way qualify or
limit the incorporation by reference described in clause (a) of the immediately
preceding sentence.

9.10 Minimum Committed Revolving Credit Facility. The Company covenants that it
will maintain at all times a revolving credit facility with minimum aggregate
commitments of $300,000,000 and with a remaining period until final maturity of
not less than three months.

9.11 Information Required by Rule 144A. The Company covenants that it will, upon
the request of the holder of any Note, provide such holder, and any Qualified
Institutional Buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to and in compliance with the reporting requirements of
section 13 or 15(d) of the Exchange Act.

10. Negative Covenants. The Company covenants that for so long as any of the
Notes are outstanding:

10.1 Restricted Payments. The Company will not, nor will it permit any
Restricted Subsidiary to, make any Restricted Payment (other than dividends
payable in its own

 

21



--------------------------------------------------------------------------------

capital stock) except that (i) any Restricted Subsidiary may declare and pay
dividends or make distributions to the Company or a Guarantor, (ii) the Company
may, so long as no Default or Event of Default has occurred and is continuing or
would arise after giving effect thereto, make Restricted Payments in an
aggregate amount not to exceed, during any fiscal year of the Company, 20% of
the audited Consolidated Net Income for the then most recently completed fiscal
year of the Company, (iii) [reserved], (iv) the Company may (A) effect a
conversion of Permitted Indebtedness pursuant to its terms by making any
required payments of cash and/or the Company’s capital stock and (B) make a
payment of cash to enter into a Permitted Indebtedness Hedge in connection with
Permitted Indebtedness, and any payments made in settlement or in performance
thereof, and (v) the Company may, so long as the Payment Conditions are
satisfied, make repurchases of its capital stock so long as the aggregate
cumulative amount expended on and after February 8, 2010 for all such
repurchases of capital stock does not exceed $50,000,000. As used herein,
“Payment Conditions” means (i) no Default or Event of Default has then occurred
and is continuing or would arise after giving effect thereto, and (ii) before
and after giving effect (including pro forma effect) thereto, (A) the Company is
in compliance with the covenants set forth in Sections 10.12 and 10.13, and
(B) the Aggregate Outstanding Revolving Credit Exposure shall not exceed the
lesser of (x) the Aggregate Revolving Commitment and (y) the Borrowing Base, in
each case, then in effect.

10.2 Merger or Dissolution. The Company will not, nor will it permit any
Restricted Subsidiary to, merge or consolidate with or into any other Person or
dissolve, except that:

10.2.1 a Restricted Subsidiary may merge into (x) the Company, so long as the
Company is the survivor of such merger or (y) a Wholly-Owned Subsidiary that is
a Guarantor or becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation, so long as such Wholly-Owned Subsidiary is
the survivor of such merger;

10.2.2 the Company or any Restricted Subsidiary may consummate any merger or
consolidation in connection with any Permitted Acquisition so long as (i) in the
case of the Company, the Company is the surviving entity and (ii) in the case of
any Restricted Subsidiary, the Company has otherwise complied with Sections 9.7
and 9.8 in respect of the surviving entity; and

10.2.3 the Company and the Restricted Subsidiaries may enter into Permitted
Restructurings.

10.3 Sale of Assets. The Company will not, nor will it permit any other Credit
Party to, lease, sell or otherwise dispose of its Property to any other Person,
except:

10.3.1 sales of Receivables in the ordinary course of business;

10.3.2 a disposition or transfer of assets by a Credit Party to another Credit
Party or a Person that becomes a Credit Party prior to such disposition or
transfer;

 

22



--------------------------------------------------------------------------------

10.3.3 a disposition of obsolete Property, Property no longer used in the
business of the Company or the other Credit Parties or other assets in the
ordinary course of business of the Company or any other Credit Party, but
excluding in each case Property (other than fixtures and personal Property)
subject to a Lien under a Mortgage;

10.3.4 leases, sales or other dispositions of its Property that, together with
all other Property of the Company and the Credit Parties previously leased, sold
or disposed of (other than dispositions otherwise permitted by this
Section 10.3) as permitted by this Section during any fiscal year of the Company
do not exceed one percent (1%) of Consolidated Tangible Assets in the aggregate;

10.3.5 sales or dispositions of assets outside the ordinary course of business
with an aggregate fair market value not to exceed, during the term of this
Agreement, $20,000,000; and

10.3.6 any lease, transfer or other disposition of its Property that constitutes
a permitted Investment under Section 10.4.

10.4 Investments and Acquisitions. The Company will not, nor will it permit any
Restricted Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, or other Investments in,
Subsidiaries), or commitments therefor, or create any Subsidiary or become or
remain a partner in any partnership or joint venture, or make any Acquisition of
any Person, except:

10.4.1 (i) Cash Equivalent Investments, (ii) any Permitted Indebtedness Hedge,
and (iii) other Investments described in Schedule 10.4.1;

10.4.2 existing Investments in Restricted Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 10.4.2;

10.4.3 so long as no Default or Event of Default shall have occurred and be
continuing as of the date of the Asset Acceptance Acquisition, or would result
from the consummation of the Asset Acceptance Acquisition, the Asset Acceptance
Acquisition may be consummated in accordance with the terms and conditions of
the Asset Acceptance Merger Agreement;

10.4.4 Acquisitions meeting the following requirements or otherwise approved by
the Required Holders (each such Acquisition constituting a “Permitted
Acquisition”):

(i) as of the date of the consummation of such Permitted Acquisition, no Default
or Event of Default shall have occurred and be continuing or would result from
such Permitted Acquisition, and the representation and warranty contained in
Section 5.11 shall be true both before and after giving effect to such Permitted
Acquisition;

 

23



--------------------------------------------------------------------------------

(ii) such Permitted Acquisition is consummated pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Permitted Acquisition (excluding the exercise of appraisal rights) shall
be pending or threatened by any shareholder or director of the seller or entity
to be acquired;

(iii) the business to be acquired in such Permitted Acquisition is similar or
related to one or more of the lines of business in which the Company and its
Subsidiaries are engaged on the Closing Date;

(iv) as of the date of the consummation of such Permitted Acquisition, all
material governmental and corporate approvals required in connection therewith
shall have been obtained;

(v) the aggregate Purchase Price for all such Permitted Acquisitions during the
term of this Agreement shall not exceed $100,000,000, provided that the Purchase
Price for any single Permitted Acquisition during the term of this Agreement
shall not exceed $50,000,000;

(vi) prior to the consummation of such Permitted Acquisition, the Company shall
have delivered to the holders of Notes a pro forma consolidated balance sheet,
income statement and cash flow statement of the Company and its Restricted
Subsidiaries (the “Acquisition Pro Forma”), based on the Company’s most recent
financial statements delivered pursuant to Section 7.1.1 (using, to the extent
available, historical financial statements for such entity provided by the
seller(s)) which shall be complete and shall fairly present, in all material
respects, the financial condition and results of operations and cash flows of
the Company and its Restricted Subsidiaries in accordance with Agreement
Accounting Principles, but taking into account such Permitted Acquisition and
the funding of all extensions of credit in connection therewith, and such
Acquisition Pro Forma shall reflect that, on a pro forma basis, the Company
would have been in compliance with the financial covenants set forth in
Sections 10.12 and 10.13 for the period of four fiscal quarters reflected in the
compliance certificate most recently delivered to the holders of Notes pursuant
to Section 7.1.4 prior to the consummation of such Permitted Acquisition (giving
effect to such Permitted Acquisition and all extensions of credit funded in
connection therewith as if made on the first day of such period); provided,
however, that no such compliance with Section 10.12 is required to be
demonstrated in such Acquisition Pro Forma for an Acquisition which is either
(x) solely a purchase of assets or (y) an acquisition of an entity or a going
business for which no financial statements are available; and

 

24



--------------------------------------------------------------------------------

(vii) prior to each such Permitted Acquisition, the Company shall deliver to the
holders of Notes a documentation, information and certification package in form
reasonably acceptable to the Required Holders and demonstrating conformity with
the applicable Acquisition Pro Forma and sufficient to describe the assets and
Persons being acquired, including, without limitation:

(A) a near-final version (with no further material amendments to be made
thereto) of the acquisition agreement for such Permitted Acquisition together
with drafts of the material schedules thereto;

(B) a near-final version (with no further material amendments to be made
thereto) of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Permitted
Acquisition; and

(C) such other documents or information as shall be reasonably requested by the
Required Holders in connection with such Permitted Acquisition;

10.4.5 a Permitted Restructuring;

10.4.6 creation of, or Investment in, a Restricted Subsidiary (other than (i) a
Blocked Propel Subsidiary and (ii) a Foreign Subsidiary that is not a Credit
Party) and in respect of which the Company has otherwise complied with Sections
9.7 and 9.8, provided that in the case of any investments in any Subsidiaries of
Propel Acquisition LLC, such investment shall be permitted only to the extent
that, after giving effect to such investment, (i) no Default shall exist and be
continuing and (ii) the Company shall be in compliance with Sections 10.12 and
10.13 on a pro-forma basis as if the Investment occurred on the first day of the
applicable period being tested pursuant to such Sections and 10.5.16;

10.4.7 Investments constituting Indebtedness permitted by Section 10.5.5 or
Section 10.5.16;

10.4.8 Investments by a Credit Party in another Credit Party;

10.4.9 Minority Investments of the Company or its Restricted Subsidiaries, so
long as (A) the aggregate Investment permitted under this Section 10.4.9 in any
single Person shall not exceed $20,000,000 at any time outstanding and (B) the
aggregate for all Investments permitted by this Section 10.4.9 shall not at any
time exceed the lesser of (1) $60,000,000 and (2) $150,000,000 less the
aggregate outstanding Investments made pursuant to Sections 10.4.10 and 10.4.11;

10.4.10 Permitted Foreign Subsidiary Investment/Loans, provided that the
aggregate for all Investments permitted by this Section 10.4.10 shall not exceed
at any time the greater of (A) ten percent (10%) of Consolidated Tangible Net
Worth and (B) $150,000,000 less the aggregate outstanding Investments made
pursuant to Sections 10.4.9 and 10.4.11; and

10.4.11 Investments in Unrestricted Subsidiaries and Blocked Propel Subsidiaries
not to exceed in the aggregate at any time $150,000,000 less the aggregate
outstanding Investments made pursuant to Sections 10.4.9 and 10.4.10.

 

25



--------------------------------------------------------------------------------

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 10.4, such amount shall be deemed to be the Fair Market
Value of such Investment when made, purchased or acquired less any amount
realized by the Company or a Restricted Subsidiary in respect of such Investment
upon the sale, collection or return of capital, including by way of a Subsidiary
Redesignation after the Investment therein (in any case, not to exceed the
original amount invested).

10.5 Indebtedness. The Company will not, nor will it permit any Restricted
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

10.5.1 the Secured Obligations;

10.5.2 Indebtedness existing on the date hereof and described in Schedule 10.5;

10.5.3 Indebtedness arising under Rate Management Transactions (other than for
speculative purposes);

10.5.4 secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Company or any of its Restricted Subsidiaries after
February 8, 2010 to finance the acquisition of assets used in its business, if
(1) the total of all such Indebtedness for the Company and its Restricted
Subsidiaries taken together incurred on or after February 8, 2010, when
aggregated with the Indebtedness permitted under Section 10.5.9, shall not
exceed an aggregate principal amount of $15,000,000 at any one time outstanding,
(2) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed, (3) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing, and (4) any Lien securing such Indebtedness is permitted under
Section 10.6 (such Indebtedness being referred to herein as “Permitted Purchase
Money Indebtedness”);

10.5.5 Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to any Credit Party; provided that the Company agrees (and will cause
each of its Subsidiaries to agree) that all such Indebtedness owed to any
Subsidiaries of Propel Acquisition LLC or any Unrestricted Subsidiary by any
Credit Party shall be expressly subordinated to the Secured Obligations pursuant
to subordination provisions reasonably acceptable to the Required Holders,
(ii) made by the Company to any other Credit Party, (iii) made by the Company or
any Restricted Subsidiary to any Restricted Subsidiary solely for the purpose of
facilitating, in the ordinary course of business consistent with past practice
as of the Closing Date (and excluding, for the avoidance of doubt, any business
relating to the acquisition of receivables owed by a Person subject to
bankruptcy or similar proceedings), the payment of fees and expenses in
connection with collection actions or proceedings or

 

26



--------------------------------------------------------------------------------

(iv) made by the Company or any Restricted Subsidiary to any Subsidiaries of
Propel Acquisition LLC (other than a Blocked Propel Subsidiary) to the extent
such loan would be permitted as an investment in compliance with the proviso of
Section 10.4.6 or any Unrestricted Subsidiary to the extent such loan would be
permitted as an investment in compliance with Section 10.4.11;

10.5.6 guaranty obligations of the Company of any Indebtedness of any Restricted
Subsidiary permitted under Section 10.5.2 or of any Indebtedness of any
Subsidiary permitted as an Investment under Sections 10.4.9, 10.4.10 or 10.4.11;

10.5.7 guaranty obligations of any Restricted Subsidiary of the Company that is
a Guarantor with respect to any Indebtedness of the Company or any other
Restricted Subsidiary permitted under this Section 10.5, other than the
Permitted Foreign Subsidiary Non-Recourse Indebtedness;

10.5.8 [Intentionally Omitted];

10.5.9 additional unsecured Indebtedness of the Company or any Restricted
Subsidiary, to the extent not otherwise permitted under this Section 10.5;
provided, however, that the aggregate principal amount of such additional
Indebtedness, when aggregated with the Indebtedness permitted under
Section 10.5.4 shall not exceed $20,000,000 at any time outstanding;

10.5.10 bonds or other Indebtedness required by collections licensing laws in
the ordinary course of the Credit Parties’ business;

10.5.11 Indebtedness, liabilities and contingent obligations incurred or assumed
in connection with a Permitted Acquisition; provided, however, that any such
Indebtedness incurred or assumed by a Person that is a Foreign Subsidiary after
giving effect to the consummation of such Permitted Acquisition shall be
permitted only to the extent such Indebtedness constitutes Permitted Foreign
Subsidiary Non-Recourse Indebtedness;

10.5.12 [Intentionally Omitted];

10.5.13 Permitted Foreign Subsidiary Non-Recourse Indebtedness;

10.5.14 Indebtedness constituting Permitted Foreign Subsidiary
Investments/Loans, to the extent permitted as an Investment in compliance with
the proviso of Section 10.4.10;

10.5.15 additional unsecured or subordinated Indebtedness of the Company or any
of its Restricted Subsidiaries, to the extent not otherwise permitted under this
Section 10.5; provided, however, that (i) the aggregate principal amount of such
additional Indebtedness shall not exceed $300,000,000, and (ii) if such
Indebtedness is subordinated, the terms of such subordination shall be
reasonably acceptable to the Required Holders;

 

27



--------------------------------------------------------------------------------

10.5.16 the Propel Indebtedness, provided that the aggregate principal amount
thereof does not exceed $300,000,000, and the unsecured guaranty obligations of
the Company of such Propel Indebtedness;

10.5.17 so long as no Default or Event of Default then exists or would result
therefrom, Indebtedness of any Credit Party not otherwise permitted pursuant to
this Section 10.5 in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding; provided, that such Indebtedness shall be limited to a
letter of credit facility provided to or for the benefit of the Company and/or
its Restricted Subsidiaries; and

10.5.18 Indebtedness arising from intercompany loans and advances made by any
Restricted Subsidiary that is not a Credit Party to any other Restricted
Subsidiary that is not a Credit Party.

10.6 Liens. The Company will not, nor will it permit any Restricted Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Restricted Subsidiaries, except:

10.6.1 Liens securing all Secured Obligations;

10.6.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same (i) shall not at the time be delinquent or thereafter can
be paid without penalty, (ii) are disclosed on Schedule 5.6, or (iii) are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books;

10.6.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;

10.6.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;

10.6.5 Liens as described in Schedule 10.6;

10.6.6 deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

10.6.7 deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

28



--------------------------------------------------------------------------------

10.6.8 easements, reservations, rights-of-way, restrictions, survey or title
exceptions and other similar encumbrances as to real property of the Company and
its Restricted Subsidiaries which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not materially interfere with the conduct of the business of the Company or such
Restricted Subsidiary conducted at the property subject thereto;

10.6.9 purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 10.5); provided, that such Liens shall not apply to any
property of the Company or its Restricted Subsidiaries other than that purchased
with the proceeds of such Permitted Purchase Money Indebtedness;

10.6.10 Liens existing on any asset of any Restricted Subsidiary of the Company
at the time such Restricted Subsidiary becomes a Restricted Subsidiary and not
created in contemplation of such event;

10.6.11 Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof;

10.6.12 Liens existing on any asset of any Restricted Subsidiary of the Company
at the time such Restricted Subsidiary is merged or consolidated with or into
the Company or any Restricted Subsidiary and not created in contemplation of
such event;

10.6.13 Liens existing on any asset prior to the acquisition thereof by the
Company or any Restricted Subsidiary and not created in contemplation thereof;
provided that such Liens do not encumber any other Property or assets;

10.6.14 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under Sections 10.6.9 through
10.6.13; provided that (a) such Indebtedness is not secured by any additional
assets, and (b) the amount of such Indebtedness secured by any such Lien is not
increased;

10.6.15 Liens on the assets of any Subsidiaries of Propel Acquisition LLC
securing the Propel Indebtedness; and

10.6.16 Liens securing Indebtedness permitted by Section 10.5.17; provided that
the holder(s) of such Indebtedness and the Collateral Agent shall have entered
into an intercreditor agreement with respect to such Liens (and the assets
subject to such Liens) that is in form and content acceptable to the Required
Holders.

In addition, no Credit Party shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a Lien on any of its Properties or other assets in favor of the
Collateral Agent for the benefit of the Secured Parties;

 

29



--------------------------------------------------------------------------------

provided, however, that any agreement, note, indenture or other instrument in
connection with purchase money Indebtedness (including Capitalized Leases) for
which the related Liens are permitted hereunder may prohibit the creation of a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties
with respect to the assets or Property obtained with the proceeds of such
Indebtedness.

10.7 Affiliates. The Company will not, nor will it permit any Restricted
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than the Company and the other Credit Parties)
except (i) in the ordinary course of business and pursuant to the reasonable
requirements of the Company’s or such Restricted Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Restricted
Subsidiary than the Company or such Restricted Subsidiary would obtain in a
comparable arm’s length transaction, and (ii) the Permitted Restructuring.

10.8 Hedging Contracts. The Company will not, nor will it permit any Restricted
Subsidiary to, enter into or remain liable upon any Rate Management Transactions
except for those entered into in the ordinary course of business for bona fide
hedging purposes and not for speculative purposes.

10.9 Subsidiary Covenants. The Company will not, nor will it permit any Credit
Party or any Subsidiaries of Propel Acquisition LLC to, create or otherwise
cause to become effective any consensual encumbrance or restriction of any kind
on the ability of any Credit Party or any Subsidiaries of Propel Acquisition LLC
(i) to pay dividends or make any other distribution on its stock, (ii) to pay
any Indebtedness or other obligation owed to the Company or any other Restricted
Subsidiary, (iii) to make loans or advances or other Investments in the Company
or any other Restricted Subsidiary, or (iv) to sell, transfer or otherwise
convey any of its property to the Company or any other Restricted Subsidiary,
other than (A) customary restrictions on transfers, business changes or similar
matters relating to earn out obligations in connection with Permitted
Acquisitions, and (B) as provided in this Agreement, the Credit Agreement and
the documents evidencing the Propel Indebtedness.

10.10 Contingent Obligations. The Company will not, nor will it permit any
Restricted Subsidiary to, make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except (i) by endorsement of instruments for
deposit or collection in the ordinary course of business, (ii) the reimbursement
obligations in respect of letters of credit issued under the Credit Agreement,
(iii) any guaranty of the Secured Obligations, (iv) any liability of the Company
or the Guarantors under the Transaction Documents or the Loan Documents (as
defined in the Credit Agreement), (v) Contingent Obligations in respect of
customary indemnification and purchase price adjustment obligations incurred in
connection with acquisitions or sales of assets, (vi) customary corporate
indemnification obligations under charter documents, indemnification agreements
with officers and directors and underwriting agreements, and (vii) any liability
under any Indebtedness permitted by Section 10.5 (it being acknowledged and
agreed that none of the Company, the Guarantors or the Domestic Subsidiaries
shall make or shall suffer to exist any Contingent Obligation in respect of
Indebtedness of Foreign Subsidiaries, except to the extent permitted as
Investments under Section 10.4).

 

30



--------------------------------------------------------------------------------

10.11 Subordinated Indebtedness and Amendments to Subordinated Note Documents.
The Company will not, nor will it permit any Restricted Subsidiary to, directly
or indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness. Furthermore,
the Company will not, and will not permit any Restricted Subsidiary to, amend
the Subordinated Indebtedness Documents or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement provides for the following or which has any of the
following effects:

(i) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

(ii) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(iii) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(iv) increases the rate of interest accruing on such Indebtedness;

(v) provides for the payment of additional fees or increases existing fees or
changes any profit sharing arrangements to the detriment of the Company or any
other Credit Party;

(vi) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Company or any of its Restricted Subsidiaries from
taking certain actions) in a manner which is more onerous or more restrictive in
any material respect to the Company or such Restricted Subsidiary or which is
otherwise materially adverse to the Company, its Restricted Subsidiaries and/or
the holders of Notes or, in the case of any such covenant, which places material
additional restrictions on the Company or such Restricted Subsidiary or which
requires the Company or such Restricted Subsidiary to comply with more
restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(vii) amends, modifies or adds any affirmative covenant in a manner which
(a) when taken as a whole, is materially adverse to the Company, its Restricted
Subsidiaries and/or the holders of Notes, or (b) is more onerous than the
existing applicable covenant in the Subordinated Indebtedness Documents or the
applicable covenant in this Agreement.

 

31



--------------------------------------------------------------------------------

10.12 Leverage Ratios.

10.12.1 Cash Flow Leverage Ratio. The Company will not at any time permit the
ratio (the “Cash Flow Leverage Ratio”) of (i) Consolidated Funded Indebtedness
at such time to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 2.00 to 1.00.

The Cash Flow Leverage Ratio shall be calculated: (i) based upon (a) for
Consolidated Funded Indebtedness at the applicable time of determination, and
(b) for Consolidated EBITDA, the actual amount as of the last day of each fiscal
quarter for the most recently ended four consecutive fiscal quarters; and
(ii) giving pro forma effect to any Material Acquisition and Material
Disposition. For purposes of this Section 10.12.1, “Material Acquisition” means
any Acquisition or series of related Acquisitions that involves the payment of
consideration by the Company and its Restricted Subsidiaries in excess of
$10,000,000; and “Material Disposition” means any Asset Sale or series of
related Asset Sales that yields gross proceeds to the Company or any of its
Restricted Subsidiaries in excess of $10,000,000.

10.12.2 Minimum Net Worth. The Company will not permit the Consolidated Net
Worth of the Company and its Restricted Subsidiaries to be less than the sum of
(i) a dollar amount equal to $166,506,500, plus (ii) 50% of such Consolidated
Net Income earned in each fiscal quarter beginning with the quarter ending
March 31, 2009 (without deduction for losses), plus (iii) 100% of the amount by
which the Company’s “total stockholders’ equity” is increased after February 8,
2010 as a result of the issuance or sale by the Company or any of its Restricted
Subsidiaries of, or the conversion of any Indebtedness of such Person into, any
equity interests (including warrants and similar investments) in such Person,
minus (iv) amounts expended by the Company and its Restricted Subsidiaries to
repurchase the Company’s capital stock to the extent such repurchases are
permitted under Section 10.1(v)(A).

10.13 Interest Coverage Ratio. The Company will not permit the ratio, determined
as of the end of each of its fiscal quarters for the then most-recently
completed four fiscal quarters, of (i) Consolidated EBIT, to (ii) Consolidated
Interest Expense, in each case as of the end of such period, to be less than
2.00 to 1.00.

10.14 Capital Expenditures. The Company will not, nor will it permit any
Restricted Subsidiary to, expend, or be committed to expend, in excess of an
aggregate of $20,000,000 for Capital Expenditures of the Company and its
Restricted Subsidiaries during any fiscal year of the Company.

10.15 Rentals. The Company will not permit, nor will it permit any Restricted
Subsidiary to, create, pay or incur Consolidated Rentals in excess of
$15,000,000 for any fiscal year during the term of this Agreement on a
consolidated basis for the Company and its Restricted Subsidiaries.

10.16 Sale and Leaseback Transactions. The Company will not, nor will it permit
any Restricted Subsidiary to, enter into any Sale and Leaseback Transaction.

 

32



--------------------------------------------------------------------------------

10.17 Acquisitions of Receivables Portfolios. The Company will not, nor will it
permit any Restricted Subsidiary to, acquire any single or related series of
Receivables Portfolio(s) with a purchase price in excess of the lesser of
(i) 50% of Consolidated Tangible Net Worth as of the Company’s most recently
ended fiscal quarter and based on the financial statements of the Company
delivered hereunder for such fiscal quarter and (ii) $150,000,000 (it being
agreed that any one or more tranches or groups of Receivables purchased by one
or more Credit Parties from the same seller or an Affiliate of such seller
within a period of seven (7) consecutive days shall be deemed to be a single
acquisition).

10.18 [Intentionally Omitted.]

10.19 Acquisition of Foreign Receivables. The Company will not, nor will it
permit any Restricted Subsidiary to, (i) acquire any Receivable denominated in a
currency other than Dollars, (ii) acquire any Receivable with respect to which
the debtor is a resident of a jurisdiction other than the United States of
America, (iii) acquire any Person which owns any Receivable denominated in a
currency other than Dollars or any Receivable with respect to which the debtor
is a resident of a jurisdiction other than the United States of America, or
(iv) acquire any Person organized under the laws of any jurisdiction other than
the United States of America or any state thereof, if, after giving effect to
such acquisition, the aggregate outstanding book value (without duplication) of
all such Receivables (in the case of clauses (i) and (ii)), all such Receivables
owned by such Person (in the case of clause (iii)) and any and all Receivables
owned by such Person (in the case of clause (iv)) would exceed in the aggregate
40% of the total book value of all Receivables of the Company and its Restricted
Subsidiaries at any time.

10.20 Terrorism Sanctions Regulations. The Company will not, and will not permit
any Affiliated Entity to, (a) become an OFAC Listed Person, or (b) have any
investments in, or engage in any dealings or transactions with, any Blocked
Person.

11. Events of Default. An “Event of Default” shall exist if any of the following
conditions or events shall occur and be continuing:

(a) The Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five (5) Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Sections 7.1, 7.2, 8.6, 8.7, 9.7, 9.8, 9.10 or 10; or

(d) any Credit Party defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in any other Transaction Document and such default is not
remedied within thirty (30) days after the earlier of (i) an Authorized Officer
obtaining actual knowledge of such default, and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this paragraph (d) of Section 11); or

 

33



--------------------------------------------------------------------------------

(e) any representation or warranty made in writing by or on behalf of any Credit
Party or by any officer of any Credit Party in this Agreement or in any other
Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

(f) (i) the Company or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any outstanding Indebtedness beyond any period
of grace provided with respect thereto, or (ii) the Company or any Restricted
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared
(or one or more Persons are entitled to declare such Indebtedness to be), due
and payable before its stated maturity or before its regularly scheduled dates
of payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or any Restricted Subsidiary has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment, or (y) one or more Persons have the right to require the Company or
any Restricted Subsidiary so to purchase or repay such Indebtedness; provided
that the aggregate principal amount of all Indebtedness to which such a payment
default shall occur and be continuing or such a failure or other event causing
or permitting acceleration (or resale to the Company or any Restricted
Subsidiary) shall occur and be continuing exceeds $10,000,000 (or its equivalent
in other currencies); or

(g) the Company or any Restricted Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Restricted
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of

 

34



--------------------------------------------------------------------------------

any jurisdiction, or ordering the dissolution, winding-up or liquidation of the
Company or any of its Restricted Subsidiaries, or any such petition shall be
filed against the Company or any of its Restricted Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i) the Company or any of its Restricted Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or its equivalent in other
currencies) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s) or order(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith or
otherwise not covered by a creditworthy insurer or indemnitor which has
acknowledged in writing coverage thereof; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of the
Pension Funding Rules for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under the
Pension Funding Rules, (ii) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000 (or its equivalent in other
currencies), (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vi) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(vii) the aggregate unfunded liability (excluding the accrued funding liability
for the then current fiscal year) with respect to all benefit plans (other than
pension plans) maintained by the Company and the Subsidiaries exceeds
$10,000,000 (or its equivalent in other currencies), (viii) the unfunded
liability with respect to any pension plan maintained by the Company or any
Subsidiary exceeds the maximum amount prescribed by any applicable laws or
regulations of any Governmental Authority, or (ix) the Company or any Subsidiary
shall otherwise fail to comply with any laws, regulations or orders in the
establishment, administration or maintenance of any pension plan or shall fail
to pay or accrue any premiums, contributions or other amounts required by
applicable pension plan documents or applicable laws; and any such event or
events described in clauses (i) through (ix) above, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
or

(k) nonpayment by the Company or any Restricted Subsidiary of any Rate
Management Obligation, when due or the breach by the Company or any Restricted
Subsidiary of any term, provision or condition contained in any Rate Management
Transaction or any transaction of the type described in the definition of “Rate
Management Transactions”; or

 

35



--------------------------------------------------------------------------------

(l) the Company or any of its Restricted Subsidiaries shall violate any
Environmental Law, which has resulted in liability to the Company or any of its
Restricted Subsidiaries in an amount equal to $5,000,000 or more (or its
equivalent in other currencies), which liability is not paid, bonded or
otherwise discharged within 45 days or which is not stayed on appeal and being
appropriately contested in good faith; or

(m) this Agreement (including amendments, supplements or other modifications
hereto), the Multiparty Guaranty Agreement (including amendments, supplements or
other modifications thereto) or any Collateral Document (including amendments,
supplements or other modifications thereto) shall fail to remain in full force
or effect or any action shall be taken to assert the invalidity or
unenforceability of (including any action taken on the part of the Company or
its Restricted Subsidiaries to assert such invalidity or unenforceability of),
or which results in the invalidity or unenforceability of, any such Transaction
Document, or any Collateral Document shall, other than as permitted thereby,
fail to create or maintain for any reason a valid and perfected security
interest in any collateral purported to be covered thereby.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

12. Remedies on Default, Etc.

12.1 Acceleration.

(a) If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, in addition to any action that may be taken pursuant to
Section 12.1(c), any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

(c) If any other Event of Default has occurred and is continuing, any holder or
holders of a majority in principal amount of the Notes of any Series at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes of such Series then outstanding to be immediately
due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate), and (y) the Make-Whole Amount determined in

 

36



--------------------------------------------------------------------------------

respect of such principal amount (to the full extent permitted by applicable
law), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from prepayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

12.2 Other Remedies. If any Default or Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or other Transaction Document, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

12.3 Rescission. At any time after any Notes of any Series have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
not less than a majority in principal amount of the Notes of such Series then
outstanding, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes of such Series, all principal of and Make-Whole Amount, if
any, on any Notes of such Series that are due and payable and are unpaid other
than by reason of such declaration, and all interest on such overdue principal
and Make-Whole Amount, if any, and (to the extent permitted by applicable law)
any overdue interest in respect of the Notes of such Series, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

12.4 No Waivers or Election of Remedies, Expenses, etc. No course of dealing and
no delay on the part of any holder of any Note in exercising any right, power or
remedy shall operate as a waiver thereof or otherwise prejudice such holder’s
rights, powers or remedies. No right, power or remedy conferred by this
Agreement, any Note or any other Transaction Document upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of such Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

12.5 Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to Section 12.1 or any such declaration
shall be rescinded and annulled pursuant to Section 12.3, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.

 

37



--------------------------------------------------------------------------------

13. Registration; Exchange; Substitution of Notes.

13.1 Registration of Notes. The Company shall keep at its principal executive
office a register for the registration and registration of transfers of Notes.
The name and address of each holder of one or more Notes, each transfer thereof
and the name and address of each transferee of one or more Notes shall be
registered in such register. Prior to due presentment for registration of
transfer, the Person in whose name any Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes hereof, and the
Company shall not be affected by any notice or knowledge to the contrary. The
Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

13.2 Transfer and Exchange of Notes. Upon surrender of any Note to the Company
at the address and to the attention of the designated officer (all as specified
in Section 18(iii)) for registration of transfer or exchange (and, in the case
of a surrender for registration of transfer, accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or such holder’s
attorney duly authorized in writing and accompanied by the relevant name,
address and other information for notices of each transferee of such Note or
part thereof), within ten Business Days thereafter, the Company shall execute
and deliver, at the Company’s expense (except as provided below), one or more
replacement Notes (as requested by the holder thereof) in exchange therefor, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such replacement Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Note so
surrendered. Each such replacement Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $1,000,000 (or its
equivalent if denominated in another currency); provided that if necessary to
enable the registration of transfer by a holder of its entire holding of Notes
of a Series, one Note may be in a denomination of less than $1,000,000 (or its
equivalent if denominated in another currency). Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.2.

13.3 Replacement of Notes. Upon receipt by the Company at the address and to the
attention of the designated officer (all as specified in Section 18(iii)) of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an

 

38



--------------------------------------------------------------------------------

original Purchaser or another holder of a Note with a minimum net worth of at
least $5,000,000 or a Qualified Institutional Investor, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a replacement Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

14. Payments on Notes.

14.1 Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank in such jurisdiction. The holder of a Note may at any time, by notice to
the Company, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

14.2 Home Office Payment. So long as any Purchaser or its nominee shall be the
holder of any Note, and notwithstanding anything contained in Section 14.1 or in
such Note to the contrary, the Company will pay all sums becoming due on such
Note for principal, Make-Whole Amount, if any, and interest by the method and at
the address specified for such purpose below such Purchaser’s name in
Schedule A, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a replacement Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by any Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchaser has made in this Section 14.2.

15. Expenses, Etc.

15.1 Transaction Expenses. Whether or not the transactions contemplated hereby
are consummated, the Company will pay all reasonable costs and expenses
(including reasonable attorneys’ fees of a special counsel, local counsel and,
if reasonably required by the Required Holders, other counsel) incurred by the
Purchasers, any holder of a Note or the Collateral Agent in connection with such
transactions and in connection with any amendments,

 

39



--------------------------------------------------------------------------------

waivers or consents under or in respect of this Agreement, the Notes or any of
the other Transaction Documents (whether or not such amendment, waiver or
consent becomes effective), and the Company will, in addition, pay: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Notes or any of
the other Transaction Documents or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, the Notes or any of the other Transaction Documents, or by reason of
being a holder of any Note, (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes, and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO. The Company will
pay, and will save each Purchaser and each other holder of a Note harmless from,
all claims in respect of any fees, costs or expenses, if any, of brokers and
finders.

15.2 Survival. The obligations of the Company under this Section 15 will survive
the payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, and the termination of this Agreement.

16. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note. All statements contained in any
certificate delivered by or on behalf of the Company or any other Credit Party
pursuant to this Agreement or any of the other Transaction Documents shall be
deemed representations and warranties of the Company or such other Credit Party
under this Agreement or such other Transaction Document. Subject to the
preceding sentence, this Agreement, the Notes and the other Transaction
Documents embody the entire agreement and understanding between each Purchaser
and the Company and supersede all prior agreements and understandings relating
to the subject matter hereof.

17. Amendment and Waiver.

17.1 Requirements.

(a) This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required Holders
of the Notes of each Series, except that (a) no amendment or waiver of any of
the provisions of Section 1, 2, 3, 4, 5 or 6 hereof, or any defined term (as it
is used therein), will be effective as to any Purchaser unless consented to by
such Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment

 

40



--------------------------------------------------------------------------------

or method of computation of interest or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20.

(b) Notwithstanding the foregoing provisions of Section 17.1(a), if: (1) the
Company and the Administrative Agent under the Credit Agreement have notified
the holders of Notes in writing that the Required Lenders (as defined in the
Credit Agreement on the date hereof) have approved the amendment of the
corresponding provision(s) in the Credit Agreement; (2) the Majority of the
Combined Banks and Noteholders (calculated on a date which is no more than 5
Business Days after such written notification with such calculation made as of
the date of such notification) have consented to such amendment for purpose of
the Credit Agreement and this Agreement; (3) no Default or Event of Default
exists at such time (other than a Default or Event of Default existing solely as
the result of a breach of the provision(s) of this Agreement which correspond to
such provision(s) of the Credit Agreement which the Required Lenders have
approved for amendment as described in the immediately preceding clause (1));
(4) no repayment of principal of the debt facilities under the Credit Agreement
is required as consideration for such proposed amendment; and (5) no fee or
other remuneration is required to be paid to or for the benefit of any party to
the Credit Agreement as consideration for such proposed amendment unless the
holders of Notes are paid their ratable share of such remuneration (based on the
principal amount outstanding as of such notification date of the Notes and of
the bank facilities under the Credit Agreement), then each Purchaser agrees (and
each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed) to amend the following provisions in a substantially similar manner
(except as expressly provided in the immediately succeeding clauses (iv)), to be
effective concurrent with the effectiveness of the corresponding amendment to
the corresponding provision of the Credit Agreement:

(i) Section 9.2 (Conduct of Business);

(ii) Section 10.4.3 (Permitted Acquisitions);

(iii) the dollar limitation set forth in each of Section 10.5.4(1) (Permitted
Purchase Money Indebtedness) and Section 10.5.9 (Additional Unsecured
Indebtedness), but, in each case, only to the extent that the aggregate amount
of such permitted Indebtedness does not exceed $25,000,000;

(iv) Section 10.5.13, but only so long as conditions (a), (b) and (c) of the
definition of the term “Permitted Foreign Subsidiary Non-Recourse Indebtedness”
are not amended;

(v) Section 10.14;

(vi) Section 10.15;

(vii) Section 10.17; and

(viii) Section 10.19.

 

41



--------------------------------------------------------------------------------

17.2 Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

17.3 Binding Effect etc. Any amendment or waiver consented to as provided in
this Section 17 applies equally to all holders of Notes and is binding upon them
and upon each future holder of any Note and upon the Company without regard to
whether such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and the
holder of any Note nor any delay in exercising any rights hereunder or under any
Note shall operate as a waiver of any rights of any holder of such Note. As used
herein, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

17.4 Notes Held by Company, etc. Solely for the purpose of determining whether
the holders of the requisite percentage of the aggregate principal amount of
Notes or any Series thereof then outstanding have approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes or
any Series thereof, or have directed the taking of any action provided herein or
in the Notes or any Series thereof to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes or any
Series thereof then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

 

42



--------------------------------------------------------------------------------

18. Notices. All notices and communications provided for hereunder shall be in
writing and sent (a) by telefacsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(i) if to a Purchaser or its nominee, to such Person at the address specified
for such communications in Schedule A, or at such other address as such Person
or nominee shall have specified to the Company in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed to have been given only when
actually received.

19. Reproduction of Documents. This Agreement, and all documents relating
hereto, including, without limitation, (a) consents, waivers and modifications
that may hereafter be executed, (b) documents received by any Purchaser at the
Closing (as defined in each of the Original Agreement and the Prior Agreement)
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any holder of Notes from contesting any such reproduction to the same
extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

20. Confidential Information. For the purposes of this Section 20, “Confidential
Information” means information delivered to any Purchaser by or on behalf of the
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Company or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary, or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of

 

43



--------------------------------------------------------------------------------

third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

21. Miscellaneous.

21.1 Successors and Assigns. All covenants and other agreements contained in
this Agreement by or on behalf of any of the parties hereto bind and inure to
the benefit of their respective successors and assigns (including, without
limitation, any subsequent holder of a Note) whether so expressed or not.

21.2 Payments Due on Non-Business Days; Payment Currency. Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

21.3 Accounting Terms. All accounting terms used herein which are not expressly
defined in this Agreement have the meanings respectively given to them in
accordance

 

44



--------------------------------------------------------------------------------

with Agreement Accounting Principals. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with Agreement Accounting Principals, and (ii) all financial
statements shall be prepared in accordance with Agreement Accounting Principals.

21.4 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

21.5 Construction. Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

21.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

21.7 Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such state that
would permit the application of the laws of a jurisdiction other than such
state.

21.8 Jurisdiction and Process; Waiver of Jury Trial. (a) The Company irrevocably
submits to the non-exclusive jurisdiction of any New York State or federal court
sitting in the Borough of Manhattan, The City of New York, over any suit, action
or proceeding arising out of or relating to this Agreement, the Notes or the
other Transaction Documents. To the fullest extent permitted by applicable law,
the Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 21.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then

 

45



--------------------------------------------------------------------------------

have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding, and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(c) Nothing in this Section 21.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

21.9 Transaction References. The Company agrees that Prudential Capital Group
may (a) refer to its role in originating the purchase of the Notes from the
Company, as well as the identity of the Company and the aggregate principal
amount and issue date of the Notes, on its internet site or in marketing
materials, press releases, published “tombstone” announcements or any other
print or electronic medium, and (b) display the Company’s corporate logo in
conjunction with any such reference.

21.10 Amendment and Restatement; No Novation. This Agreement is not intended to
be, and shall not be construed to create, a novation or accord and satisfaction,
and, except as otherwise provided herein, the Prior Agreement or the Original
Agreement, as applicable, in each case as amended or otherwise modified from
time to time prior to the effectiveness of the amendment and restatement
provided hereby, shall remain in full force and effect with respect to breaches
of representations and warranties or breaches of obligations which may have
occurred prior to the effectiveness of the amendment and restatement provided
hereby.

*    *    *    *    *

 

46



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, ENCORE CAPITAL GROUP, INC. By:  

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Executive Vice President, Chief Financial
Officer, and Treasurer

 

47



--------------------------------------------------------------------------------

The foregoing is hereby agreed to as of the date thereof. THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA By:  

/s/ Jason Richardson

  Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ Jason Richardson

  Assistant Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By:   Prudential Investment Management, Inc., investment manager By:  

/s/ Jason Richardson

  Vice President PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION By:  
Prudential Investment Management, Inc., investment manager By:  

/s/ Jason Richardson

  Vice President

 

48



--------------------------------------------------------------------------------

Each of the undersigned Guarantors consents to the amendments effected in this
Second Amended and Restated Senior Secured Note Purchase Agreement and the
transactions contemplated hereby, reaffirms its obligations under the Multiparty
Guaranty and its waivers, as set forth in the Multiparty Guaranty, of each and
every one of the possible defenses to such obligations. In addition, the
undersigned Guarantor reaffirms that its obligations under the Multiparty
Guaranty are separate and distinct from the Company’s obligations.

 

PROPEL ACQUISITION LLC, a Delaware limited liability company By:  

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Executive Vice President, Chief   Financial
Officer, and Treasurer MIDLAND CREDIT MANAGEMENT, INC., a Kansas corporation By:
 

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Executive Vice President, Chief   Financial
Officer, and Treasurer MIDLAND FUNDING LLC, a Delaware limited liability company
By:  

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Treasurer MIDLAND FUNDING NCC-2 CORPORATION, a
Delaware corporation By:  

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Treasurer

 

49



--------------------------------------------------------------------------------

MIDLAND INTERNATIONAL LLC, a Delaware limited liability company By:  

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Treasurer MIDLAND PORTFOLIO SERVICES, INC., a
Delaware corporation By:  

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Treasurer MRC RECEIVABLES CORPORATION, a Delaware
corporation By:  

/s/ Paul Grinberg

Name:   Paul Grinberg Title:   Treasurer MIDLAND INDIA LLC, a Minnesota limited
liability company By:  

/s/ Glen V. Freter

Name:   Glen V. Freter Title:   Treasurer

 

50



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER SCHEDULE

 

Purchaser Name    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Name in Which
Notes are to be Registered    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Note
Registration Numbers;    R-1        $20,000,000 Original Principal Amounts   
R-2        $  9,750,000    RR-1     $14,000,000 Payment on Account of Notes   
Method: Federal Funds Wire Transfer    Account Information:      JPMorgan Chase
Bank         New York, NY         ABA No.: 021-000-021    Account No.: P86288
(please do not use spaces) in the case of Note R-1 in the original principal
amount of $20,000,000    Account No.: P86188 (please do not include spaces) in
the case of Note R-2 in the original principal amount of $9,750,000 and Note
RR-1 in the original principal amount of $14,000,000    Re: (See “Accompanying
Information” below) Accompanying Information    Name of Company:      Encore
Capital Group, Inc.    Description of Security:      7.75% Senior Secured Notes
        due 2017         PPN: 292554 A*3    Name of Company:      Encore Capital
Group, Inc.    Description of Security:      7.375% Senior Secured Notes        
due 2018         PPN: 292554 A@1    Each such wire transfer shall also set forth
the due date and application (as among principal, interest, Make-Whole Amount,
if any) of the payment being made. Address for Notices Related to    The
Prudential Insurance Company of America Payments    c/o Investment Operations
Group    Gateway Center Two, 10th Floor    100 Mulberry Street    Newark, NJ
07102-4077

 

Schedule A – Page 1



--------------------------------------------------------------------------------

Purchaser Name    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    Attn:   
Manager, Billings and Collections    with telephonic prepayment notices to:   
Manager, Trade Management Group    Tel:    (973) 367-3141    Fax:    (800)
224-2278 Address for All Other Notices    The Prudential Insurance Company of
America    c/o Prudential Capital Group    Four Embarcadero Center, Suite 2700
   San Francisco, California 94111-4180    Attn:    Managing Director    Fax:   
415-421-6233 Other Instructions    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
   By:    _____________________________                         
                           Name:       Title:    Vice President Instructions re
Delivery of Notes    Prudential Capital Group    Four Embarcadero Center, Suite
2700    San Francisco, CA 94111-4180    Attn:    James F. Evert, Esq. Tax
Identification Number    22-1211670

 

Schedule A – Page 2



--------------------------------------------------------------------------------

Purchaser Name    PRUCO LIFE INSURANCE COMPANY Name in Which Notes are to be
Registered    PRUCO LIFE INSURANCE COMPANY Note Registration Numbers;    R-3   
$9,300,000 Principal Amounts    Payment on Account of Note    Federal Funds Wire
Transfer

Method

   JPMorgan Chase Bank    New York, NY

Account Information

   ABA No.: 021-000-021    Account No.: P86192 (please do not include spaces)   
Account Name: Pruco Life Private Placement    Re:    (see “Accompanying
Information” below) Accompanying Information    Name of Company:      Encore
Capital Group, Inc.    Description of Security:      7.75% Senior Secured Notes
        due 2017         PPN: 292554 A*3    Each such wire transfer shall also
set forth the due date and application (as among principal, interest, and
Make-Whole Amount, if any) of the payment being made. Address for Notices
Related to Payments   

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

   c/o Investment Operations Group    Gateway Center Two, 10th Floor    100
Mulberry Street    Newark, NJ 07102-4077    Attn:    Manager, Billings and
Collections    with telephonic prepayment notices to:    Manager, Trade
Management Group    Tel:    (973) 367-3141    Fax:    (800) 224-2278 Address for
All Other Notices    The Prudential Insurance Company of America    c/o
Prudential Capital Group    Four Embarcadero Center, Suite 2700    San
Francisco, California 94111-4180    Attn:    Managing Director    Fax:   
415-421-6233

 

Schedule A – Page 3



--------------------------------------------------------------------------------

Purchaser Name    PRUCO LIFE INSURANCE COMPANY Other Instructions    PRUCO LIFE
INSURANCE COMPANY    By:   
_____________________________                                                 
   Name:       Title:    Instructions re Delivery of Notes    Prudential Capital
Group    Four Embarcadero Center, Suite 2700    San Francisco, CA 94111-4180   
Attn:    James F. Evert, Esq. Tax Identification Number    22-1944557

 

Schedule A – Page 4



--------------------------------------------------------------------------------

Purchaser Name    PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY Name in
Which Notes are to be Registered    PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
COMPANY Note Registration Numbers;    R-4         $  6,950,000 Principal Amounts
   RR-2      $10,000,000    RR-3      $  1,000,000 Payment on Account of Note   
    

Method

   Federal Funds Wire Transfer

Account Information

   JPMorgan Chase Bank    New York, NY    ABA No.: 021-000-021    Account No.:
P86329 (please do not include spaces) in the case of each of Note R-4 in the
original principal amount of $6,950,000 and Note RR-2 in the original principal
amount of $10,000,000    Account No.: P86345 (please do not include spaces) in
the case of Note RR-3 in the original principal amount of $1,000,000    Re: (See
“Accompanying Information” below) Accompanying Information    Name of Company:
     Encore Capital Group, Inc.    Description of Security:      7.75% Senior
Secured Notes         due 2017         PPN: 292554 A*3    Name of Company:     
Encore Capital Group, Inc.    Description of Security:      7.375% Senior
Secured Notes         due 2018         PPN: 292554 A@1    Each such wire
transfer shall also set forth the due date and application (as among principal,
interest, Make-Whole Amount, if any) of the payment being made.

 

Schedule A – Page 5



--------------------------------------------------------------------------------

Purchaser Name    PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY Address
for Notices Related to Payments    Prudential Retirement Insurance and Annuity
Company    c/o Prudential Investment Management, Inc.    Private Placement Trade
Management    PRIAC Administration    Gateway Center Four, 7th Floor    100
Mulberry Street    Newark, NJ 07102    with telephonic prepayment notices to:   
Manager, Trade Management Group    Tel:    (973) 802-8107    Fax:    (888)
889-3832 Address for All Other Notices    Prudential Retirement Insurance and
Annuity Company    c/o Prudential Capital Group    Four Embarcadero Center,
Suite 2700    San Francisco, California 94111-4180    Attn:    Managing Director
   Fax:    415-421-6233 Other Instructions    PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY    By: Prudential Investment Management, Inc., investment
manager    By:    _____________________________                         
                           Name:       Title:    Instructions re Delivery of
Notes    Prudential Capital Group    Four Embarcadero Center, Suite 2700    San
Francisco, CA 94111-4180    Attn:    James F. Evert, Esq. Tax Identification
Number    06-1050034

 

Schedule A – Page 6



--------------------------------------------------------------------------------

Purchaser Name    PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION Note
Registration Number;    R-5:    $4,000,000 Principal Amount    Payment on
Account of Note    Federal Funds Wire Transfer

Method

   JPMorgan Chase Bank    New York, NY

Account Information

   ABA # 021-000-021    Acct. # P86259 (please do not include spaces)    Acct
Name: American Skandia Life - Private Placements    Re: (See “Accompanying
Information” below) Accompanying Information    Name of Obligors:     
      Encore Capital Group, Inc.    Description of Security:            7.75%
Senior Secured Notes               due 2017               PPN: 292554 A*3    Due
date and application (as among principal, Make-Whole Amount and interest) of the
payment being made. Address for Notices Related to Payments    The Prudential
Insurance Company of America    c/o Investment Operations Group    Gateway
Center Two, 10th Floor    100 Mulberry Street    Newark, NJ 07102-4077   
Attention: Manager, Billings and Collections Address for All Other Notices   
The Prudential Insurance Company of America    c/o Prudential Capital Group   
Four Embarcadero Center, Suite 2700    San Francisco, CA 94111-4180    Attn:   
Managing Director    Fax:    415-421-6233 Recipient of telephonic prepayment
notices    Manager, Trade Management Group   

 

Tel:

   (973) 367-3141   

 

Fax:

   (888) 889-3832

 

Schedule A – Page 7



--------------------------------------------------------------------------------

Purchaser Name    PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION Instructions
re Delivery of Notes    Send physical security by nationwide overnight delivery
service to:    Prudential Capital Group    Four Embarcadero Center, Suite 2700
   San Francisco, CA 94111    Attn:     James F. Evert, Esq. Tax Identification
Number    06-1241288

 

Schedule A – Page 8



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Accounts” means and includes all of the Company’s and each Restricted
Subsidiary’s presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Company or such
Restricted Subsidiary to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guarantees with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.

“Acquisition” means any transaction or any series of related transactions, other
than a Permitted Restructuring or purchases or acquisitions of Receivables
Portfolios in the ordinary course of business, consummated on or after the
Closing Date, by which the Company or any of its Restricted Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise, or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person;
provided, however, that the following shall not be considered “Acquisitions”:
(a) any asset purchase consisting solely of Receivables Portfolios, and (b) the
purchase of stock of an entity (1) the assets of which consist solely of
Receivables, (2) which has not engaged in the conduct of business and (3) which
has no Indebtedness.

“Acquisition Pro Forma” is defined in Section 10.4.3(vi).

“Adjusted Available Aggregate Revolving Loan Commitment” has the meaning
specified in the Credit Agreement as of the date hereof.

“Advance Rate” means, for the period commencing on the Amendment No. 2 Effective
Date to the first Advance Rate Measurement Date, 33%, and, thereafter, for the
period from (but not including) each Advance Rate Measurement Date to the
immediately succeeding Advance Rate Measurement Date, the percentage obtained by
subtracting from the Advance Rate in effect immediately prior to the first day
of such period the difference (the “Cost Differential”, and which may be a
positive or negative number) between:

(a) the average “Cost Per Total Dollar Collected” percentage as shown on the
Company’s consolidated financial statements for the most recent four consecutive
fiscal quarters (for which financial statements have been delivered in
accordance with Section 7.1.1 or Section 7.1.2) ending on or before such Advance
Rate Measurement Date; and

 

Schedule B – Page 1



--------------------------------------------------------------------------------

(b) the average “Cost Per Total Dollar Collected” percentage as shown on the
Company’s consolidated financial statements for the most recent four consecutive
fiscal quarters (for which financial statements have been delivered in
accordance with Section 7.1.1 or Section 7.1.2) ending on or before the Advance
Rate Measurement Date immediately preceding such Advance Rate Measurement Date;

provided that if the resulting Cost Differential includes a fractional amount,
the fractional portion thereof shall be ignored when determining the Cost
Differential on the applicable Advance Rate Measurement Date but shall be added
(or subtracted, as applicable) to the Cost Differential obtained on the
following Advance Rate Measurement Date (with any resulting fractional portion
again being ignored and added (or subtracted, as applicable) subsequently);
provided further that, except as set forth in the immediately following proviso,
in no event shall the Advance Rate ever be lower than 30% or higher than 35% and
provided further that the Advance Rate to be applied with respect to the
Estimated Remaining Collections from Debtor Receivables shall in all events be
55%. The Company shall set forth in reasonable detail the calculations of the
Advance Rate on each compliance certificate delivered pursuant to Section 7.1.4.

“Advance Rate Measurement Date” means each date on which the Company’s financial
statements required to be delivered pursuant to Section 7.1.1 or Section 7.1.2
have been filed with the Securities and Exchange Commission.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.

“Affiliated Entity” means the Subsidiaries of the Company and any of their or
the Company’s respective Controlled Affiliates.

“Aggregate Outstanding Revolving Credit Exposure” has the meaning specified in
the Credit Agreement as of the date hereof for the term “Aggregate Revolving
Credit Exposure.”

“Aggregate Revolving Commitment” has the meaning specified in the Credit
Agreement as of the date hereof.

“Agreement” means this Second Amended and Restated Senior Secured Note Purchase
Agreement, dated as of May 9, 2013, between the Company, on the one hand, and
the Purchasers, on the other hand, as it may from time to time be amended,
supplemented or otherwise modified.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.4; provided, that “Agreement Accounting Principles”
shall exclude the effects of Accounting Standards Codification 825-10-25
(previously referred to as SFAS 159) or any successor or similar provision to
the extent it relates to “fair value” accounting for liabilities.

 

Schedule B – Page 2



--------------------------------------------------------------------------------

“Amendment No. 2 Effective Date” means November 5, 2012.

“Amortized Collections” means, for any period, the aggregate amount of
collections from receivable portfolios (including that portion attributable to
sales of receivables) of the Company and its Restricted Subsidiaries calculated
on a consolidated basis for such period, in accordance with Agreement Accounting
Principles, that are not included in consolidated revenues by reason of the
application of such collections to principal of such receivable portfolios (for
purposes of illustration only, the Amortized Collections have been most recently
identified in the amount of $187,726,000 as the aggregate of “Collections
applied to investment of receivable portfolios, net” and “Provision for
impairment on receivable portfolios, net” in the Company’s consolidated
statement of cash flows for the period ended December 31, 2009 as reflected in
the Company’s Form 10-K for such period).

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
capital stock of a Foreign Subsidiary to the extent a 100% pledge would cause a
Deemed Dividend Problem or a Financial Assistance Problem.

“Asset Acceptance Acquisition” means the acquisition by the Company of Asset
Acceptance Capital Corp., a Delaware corporation, for a Purchase Price in an
amount not to exceed $480,000,000.

“Asset Acceptance Merger Agreement” means that certain Agreement and Plan of
Merger dated as of March 6, 2013 among the Company, Pinnacle Sub, Inc. and Asset
Acceptance Capital Corp, together with all schedules and exhibits thereto.

“Asset Sale” means, with respect to the Company or any Restricted Subsidiary,
the sale, lease, conveyance, disposition or other transfer by such Person of any
of its assets (including by way of a Sale and Leaseback Transaction, and
including the sale or other transfer of any of the capital stock or other equity
interests of such Person or any Restricted Subsidiary of such Person) to any
Person other than the Company or any of its Wholly-Owned Subsidiaries other than
(i) the sale of Receivables in the ordinary course of business, (ii) the sale or
other disposition of any obsolete, excess, damaged or worn-out Equipment
disposed of in the ordinary course of business, (iii) leases of assets in the
ordinary course of business consistent with past practice, and (iv) sales or
dispositions of assets outside the ordinary course of business with an aggregate
fair market value not to exceed, during the term of this Agreement, $20,000,000.

“Authorized Officer” means any of the President and Chief Executive Officer,
Chief Financial Officer, Chief Operating Officer, Treasurer, Assistant Treasurer
or Controller of the Company, or such other officer of the Company as may be
designated by the Company in writing to the holders of Notes from time to time,
acting singly.

“Blocked Person” is defined in Section 5.20.

“Blocked Propel Subsidiary” means any Subsidiary of Propel Acquisition LLC which
is subject to any of the encumbrances or restrictions described in Section 10.9.

 

Schedule B – Page 3



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the holders of Notes
on or prior to such date, equal to (i) the lesser of: (1) the Advance Rate of
Estimated Remaining Collections (exclusive of any Receivables in any Receivables
Portfolio that are not Eligible Receivables) as of the last day of the month for
which such Borrowing Base Certificate was provided; and (2) the product of the
net book value of all Receivables Portfolios acquired by any Credit Party on or
after January 1, 2005 multiplied by 95%, minus (ii) the sum of (x) the aggregate
principal amount outstanding in respect of the Notes plus (y) the aggregate
principal amount outstanding in respect of the Term Loans (as defined in the
Credit Agreement); provided, however, that, for purposes of calculating the
amount specified in clause (1) above (the “Total ERC Amount”), the Advance Rate
of Estimated Remaining Collections attributable to Debtor Receivables shall not
at any time exceed an amount equal to 35% of the Total ERC Amount (without
regard to this proviso).

“Borrowing Base Certificate” means a certificate, in substantially the form of
Exhibit E hereto, setting forth the Borrowing Base and the component
calculations thereof.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City or Toronto, Ontario are required or authorized
to be closed.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Restricted Subsidiaries prepared in accordance with Agreement Accounting
Principles, but excluding, solely for the fiscal year in which each Acquisition
is consummated, any such expenditures of any Person or business acquired
pursuant to such Acquisition.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

“Cash Flow Leverage Ratio” is defined in Section 10.12.1.

“Change of Control” means: (i) the acquisition by any Person, or two or more
Persons acting in concert (other than Red Mountain Capital Partners LLC, JCF FPK
I LP or any affiliate

 

Schedule B – Page 4



--------------------------------------------------------------------------------

thereof), of beneficial ownership (within the meaning of Rule 13d-3 of the SEC
under the Securities Exchange Act of 1934) of 30% or more of the outstanding
shares of voting stock of the Company; (ii) other than pursuant to a transaction
permitted hereunder, the Company shall cease to own, directly or indirectly and
free and clear of all Liens or other encumbrances, all of the outstanding shares
of voting stock of the Guarantors on a fully diluted basis; (iii) the majority
of the Board of Directors of the Company fails to consist of Continuing
Directors; or (iv) the acquisition by Red Mountain Capital Partners LLC, JCF FPK
I LP and/or any affiliate of either of them and/or any other Persons acting in
concert with any of the foregoing Persons described in this clause (iv) of
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Exchange Act) of greater than 50% of the outstanding shares of voting stock of
the Company. No Permitted Restructuring shall constitute a Change of Control.

“Closing Date” means the date when the conditions precedent in Section 4 of this
Agreement have been satisfied.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means all Property and interests in Property now owned or hereafter
acquired by the Company or any of its Restricted Subsidiaries in or upon which a
security interest, lien or mortgage is granted (or is required to be granted
pursuant to the terms hereof) in favor of the Collateral Agent pursuant to the
Collateral Documents, on behalf of itself and the Secured Parties, to secure the
Secured Obligations.

“Collateral Agent” means SunTrust Bank in its capacity as collateral agent for
the Secured Parties and any successor collateral agent appointed pursuant to the
terms of the Intercreditor Agreement.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Pledge and
Security Agreement, the Intellectual Property Security Agreements, the Mortgages
and all other security agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Company or any of its Restricted Subsidiaries and delivered to
the Collateral Agent, on behalf of itself and the Secured Parties to secure the
Secured Obligations.

“Company” is defined in the introductory paragraph.

“Consolidated EBIT” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued
and (iii) any extraordinary losses minus, to the extent included in Consolidated
Net Income, (a) interest income, (b) any extraordinary gains, (c) the income of
any Person (1) in which any Person other than the Company or any of its
Restricted Subsidiaries has a joint interest or a partnership interest or other
ownership interest, and (2) to the extent the Company or any of its Restricted
Subsidiaries

 

Schedule B – Page 5



--------------------------------------------------------------------------------

does not control the board of directors or other governing body of such Person
or otherwise does not control the declaration of a dividend or other
distribution by such Person, except in each case to the extent of the amount of
dividends or other distributions actually paid to the Company or any of its
Restricted Subsidiaries by such Person during the relevant period, and (d) the
income of any Restricted Subsidiary of the Company to the extent that the
declaration or payment of dividends or distributions (including via intercompany
advances or other intercompany transactions but in each case up to and not
exceeding the amount of such income) by that Restricted Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary, all calculated
for the Company and its Restricted Subsidiaries on a consolidated basis.

“Consolidated EBITDA” means Consolidated Net Income plus, (1) to the extent not
included in such revenue, Amortized Collections, and (2) to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued,
(iii) depreciation expense, (iv) amortization expense, (v) any extraordinary
losses, and (vi) non-cash charges arising from compensation expense as a result
of the adoption of amendments to Agreement Accounting Principles requiring
certain stock based compensation to be recorded as an expense within the
Company’s consolidated statement of operations, minus, to the extent included in
Consolidated Net Income, (a) interest income, (b) any extraordinary gains,
(c) the income of any Person (1) in which any Person other than the Company or
any of its Restricted Subsidiaries has a joint interest or a partnership
interest or other ownership interest, and (2) to the extent the Company or any
of its Restricted Subsidiaries does not control the board of directors or other
governing body of such Person or otherwise does not control the declaration of a
dividend or other distribution by such Person, except in each case to the extent
of the amount of dividends or other distributions actually paid to the Company
or any of its Restricted Subsidiaries by such Person during the relevant period,
and (d) the income of any Restricted Subsidiary of the Company to the extent
that the declaration or payment of dividends or distributions (including via
intercompany advances or other intercompany transactions but in each case up to
and not exceeding the amount of such income) by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, all calculated for the Company and its
Restricted Subsidiaries on a consolidated basis.

“Consolidated Funded Indebtedness” means at any time the aggregate dollar amount
of Consolidated Indebtedness which has actually been funded and is outstanding
at such time, whether or not such amount is due or payable at such time.

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Company
and its Restricted Subsidiaries that would be reflected on a consolidated
balance sheet of the Company prepared in accordance with Agreement Accounting
Principles as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense and contingent interest expense of the Company and its
Restricted Subsidiaries (including that portion attributable to Capital Leases)
calculated on a consolidated basis for such period, in accordance with Agreement
Accounting Principles.

 

Schedule B – Page 6



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles. For the avoidance of doubt, Consolidated Net Income shall exclude
any and all income and other amounts attributable to any Unrestricted Subsidiary
(other than the amount of any cash dividends or other cash distributions
actually paid during the reference period to the Company or any of its
Restricted Subsidiaries by an Unrestricted Subsidiary).

“Consolidated Net Worth” means at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Restricted Subsidiaries
calculated on a consolidated basis in accordance with Agreement Accounting
Principles.

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Company and its Restricted Subsidiaries calculated on a consolidated basis for
such period in accordance with Agreement Accounting Principles.

“Consolidated Tangible Assets” means Consolidated Total Assets minus any
Intangible Assets.

“Consolidated Tangible Net Worth” means at any time, with respect to any Person,
the consolidated stockholders’ equity of such Person and its Restricted
Subsidiaries calculated on a consolidated basis in accordance with Agreement
Accounting Principles minus any Intangible Assets.

“Consolidated Total Assets” means the total assets of the Company and its
Restricted Subsidiaries calculated on a consolidated basis in accordance with
Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

Schedule B – Page 7



--------------------------------------------------------------------------------

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of the Amendment No. 2 Effective Date, by and among the Company, the
Lenders and the other Persons party thereto and SunTrust Bank, as administrative
agent thereunder, as amended, amended and restated, supplemented, refinanced,
replaced or otherwise modified from time to time.

“Credit Party” means, at any time, any of the Company and any Person which is a
Guarantor at such time.

“Debtor Receivables” means a Receivable the obligor on which is subject to
bankruptcy or similar proceedings.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means (i) as to any 2010 Note, that rate of interest that is the
greater of (a) 9.75% per annum and (b) 2% over the rate of interest publicly
announced by JPMorgan Chase Bank in New York, New York as its “base” or “prime”
rate, and (ii) as to any 2011 Note, that rate of interest that is the greater of
(a) 9.375% per annum and (b) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank in New York, New York as its “base” or “prime” rate.

“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the final maturity of the Notes.

“Dollars” and “$” means lawful currency of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary of any Person organized
under the laws of a jurisdiction located in the United States of America.

“Eligible Receivables” of any Credit Party shall mean, as of any date of
determination, (i) Receivables owned by a Credit Party as of the Closing Date,
which Receivables were included in the Borrowing Base under the Credit Agreement
as of the Closing Date, and (ii) Receivables purchased by a Credit Party on or
after the Closing Date to the extent such Receivable is owned, or to be
purchased by such Credit Party by applying the proceeds of an existing Credit
Extension (as defined in the Credit Agreement as of the date hereof) within five
(5) Business Days of the making of such Credit Extension, and in the case of
both (i) and (ii) that

 

Schedule B – Page 8



--------------------------------------------------------------------------------

is payable in Dollars and in which the Collateral Agent has, or upon purchase by
such Credit Party, will have, for the benefit of the Secured Parties, a
first-priority perfected security interest pursuant to the Collateral Documents,
other than any such Receivable:

(a) that is not an existing obligation for which sufficient consideration has
been given;

(b) with respect to which such Credit Party does not (or will not, upon the
closing of the relevant purchase thereof) have good and marketable title
pursuant to a legal, valid and binding bill of sale or purchase agreement
entered into by such Credit Party or assignment to such Credit Party;

(c) that has been repurchased by, or returned or put back to, the Person from
whom such Credit Party acquired such Receivable and such Receivable has not
subsequently been replaced with a new Receivable of at least comparable value
acquired from such Person;

(d) all or any portion of which is subject to any Lien (except the Lien in favor
of the Collateral Agent under the Collateral Documents);

(e) that is due from or has been originated by any Restricted Subsidiary or
Encore Affiliate;

(f) that is not a type of collateral for which a security interest can be
perfected by filing pursuant to Article 9 of the Uniform Commercial Code as then
in effect in the State of New York; and

(g) that is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America unless such Receivable is backed by a letter of credit
acceptable to the Required Holders which is in the possession of the Collateral
Agent, or (ii) the government of the United States of America, or any
department, agency, public corporation, or any agency or instrumentality
thereof, including any agency or instrumentality which is obligated to make
payment with respect to Medicare, Medicaid or other Receivables representing
amounts owing under any other program established by federal, state, county,
municipal or other local law which requires that payments for healthcare
services be made to the provider of such services in order to comply with any
applicable “anti-assignment” provisions, provider agreement or federal, state,
county, municipal or other local law, rule or regulation.

“Encore Affiliate” means any Person directly or indirectly controlling,
controlled by or under common control with the Company. A Person shall be deemed
to control another Person if the controlling Person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person and possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting securities, by contract or otherwise.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions,

 

Schedule B – Page 9



--------------------------------------------------------------------------------

permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (i) the protection of the environment,
(ii) the effect of the environment on human health, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

“Equipment” means all of the Company’s and each Restricted Subsidiary’s present
and future (i) equipment, including, without limitation, machinery,
manufacturing, distribution, data processing and office equipment, assembly
systems, tools, molds, dies, fixtures, appliances, furniture, furnishings,
vehicles, vessels, aircraft, aircraft engines, and trade fixtures, (ii) other
tangible personal property (other than inventory), and (iii) any and all
accessions, parts and appurtenances attached to any of the foregoing or used in
connection therewith, and any substitutions therefor and replacements, products
and proceeds thereof.

“Equipment Financing Transactions” means the secured equipment financing
arrangements of the Credit Parties set forth on Schedule 10.5.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company or a Subsidiary under
section 414 of the Code.

“Estimated Remaining Collections” means, as of any date, the aggregate amount of
gross remaining cash collections which any Credit Party anticipates to receive
from a Receivables Portfolio or as otherwise referred to by the Company as the
total amount of “Estimated Remaining Gross Collections”, determined and reported
by the Company pursuant to its financial statements and other reporting to the
holders of Notes as described in Section 7.1 (it being understood and agreed
that (i) such amount shall be calculated by the Company in accordance with
Agreement Accounting Principles and in a manner consistent with the Company’s
past practice and with the methodology used in the reporting of Estimated
Remaining Collections in the Company’s public filings with the SEC, (ii) the
manner and method of computing Estimated Remaining Collections and all
assumptions made in connection therewith shall be explained to each holder of
Notes in reasonably full detail upon such holder’s request, and (iii) any
deviation from the current method and assumptions used in computing Estimated
Remaining Collections is subject to approval by the Required Holders in their
discretion).

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Excluded Subsidiaries” means each Unrestricted Subsidiary.

 

Schedule B – Page 10



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the price in cash obtainable in a sale of such asset at
such date of determination assuming a sale by a willing seller to a willing
purchaser dealing at arm’s length and arranged in an orderly manner over a
reasonable period of time having regard to the nature and characteristics of
such asset, as reasonably determined in good faith by the Company.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Guarantor or to permit its
capital stock from being pledged pursuant to a pledge agreement on account of
legal or financial limitations imposed by the jurisdiction of organization of
such Foreign Subsidiary or other relevant jurisdictions having authority over
such Foreign Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction; provided that any Permitted Indebtedness Hedge shall not be a
Financial Contract so long as such Permitted Indebtedness Hedge relates to
capital stock of the Company.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or controls more than 50% of such Foreign Subsidiary’s issued and outstanding
equity interests.

“Foreign Subsidiary” means any Restricted Subsidiary of any Person which is not
a Domestic Subsidiary of such Person.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantor” means each Restricted Subsidiary of the Company which is a party to
the Multiparty Guaranty, including each Restricted Subsidiary of the Company
which becomes a party to the Multiparty Guaranty pursuant to a joinder or other
supplement thereto including in connection with a requirement to become a
Guarantor pursuant to the terms hereof.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

 

Schedule B – Page 11



--------------------------------------------------------------------------------

“Hostile Tender Offer” means, with respect to the use of proceeds of any of the
Notes, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity.

“Immaterial Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Company (x) whose consolidated tangible assets (as set forth
in the most recent consolidated balance sheet of the Company and its Restricted
Subsidiaries delivered to the holders of the Notes pursuant to this Agreement
and computed in accordance with Agreement Accounting Principles), when added to
the consolidated tangible assets of all other Immaterial Subsidiaries (as set
forth in the most recent consolidated balance sheet of the Company and its
Restricted Subsidiaries delivered to the holders of the Notes pursuant to this
Agreement and computed in accordance with Agreement Accounting Principles), do
not constitute more than 5.0% of the Consolidated Tangible Assets and (y) whose
consolidated net revenue, when added to the consolidated net revenue
attributable to all other Immaterial Subsidiaries, does not constitute more than
5.0% of consolidated net revenue of the Company and its Restricted Subsidiaries
(in each case, as determined for the four fiscal quarter period most recently
ended for which financial statements have been delivered to the holders of the
Notes pursuant to this Agreement).

“including” means, unless the context clearly requires otherwise, “including
without limitation.”

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under letters of credit, bankers’
acceptances, surety bonds and similar instruments, (ix) Off-Balance Sheet
Liabilities, (x) obligations under Sale and Leaseback Transactions, (xi) Net
Mark-to-Market Exposure under Rate Management Transactions and other Financial
Contracts, (xii) Rate Management Obligations and (xiii) any other obligation for
borrowed money which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person.

 

Schedule B – Page 12



--------------------------------------------------------------------------------

“Indemnity and Contribution Agreement” means the Indemnity and Contribution
Agreement, dated as of September 20, 2010, by and among each of the Credit
Parties in the form of Exhibit B-2, as amended, restated, supplemented or
otherwise modified from time to time.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its Affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intangible Assets” means the aggregate amount, for the Company and its
Restricted Subsidiaries on a consolidated basis, of: (1) all assets classified
as intangible assets under Agreement Accounting Principles, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses; (2) loans or advances to, investments in, or receivables from
(i) Encore Affiliates, officers, directors, employees or shareholders of the
Company or any Restricted Subsidiary, or (ii) any Person if such loan, advance,
investment or receivable is outside the Company’s or any Restricted Subsidiary’s
normal course of business; and (3) prepaid expenses; provided that Intangible
Assets shall not include deferred court costs, deferred tax assets, deposits
under state workers compensation programs and assets of the Company’s excess
deferred compensation plan.

“Intellectual Property Security Agreements” means the amended and restated
intellectual property security agreements executed by the applicable Credit
Parties on the Amendment No. 2 Effective Date and such intellectual property
security agreements as any Credit Party may from time to time after the
Amendment No. 2 Effective Date make in favor of the Collateral Agent for the
benefit of the Secured Parties, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the Amendment No. 2 Effective Date, among the Collateral
Agent, the holders of the Notes and the Agent named therein, as amended,
restated, supplemented or otherwise modified from time to time.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees made in the ordinary course of
business), extension of credit (other than Accounts arising in the ordinary
course of business, but including Contingent Obligations with respect to any
obligation or liability of another Person) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person. No
Permitted Restructuring shall constitute an Investment.

“Lenders” means the several lenders from time to time party to the Credit
Agreement in their capacities as such.

 

Schedule B – Page 13



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

“Majority of the Combined Banks and Noteholders” means, at any time of
determination, greater than 50% of the aggregate principal amount outstanding of
the Secured Obligations.

“Make-Whole Amount” is defined in Section 8.7.

“Mandatory Credit Agreement Prepayment” means any mandatory prepayment or
repayment required to be made prior to the Revolving Loan Termination Date
under, and as defined as of the date hereof in, the Credit Agreement pursuant to
terms or provisions thereof which become effective after September 20, 2010.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Acquisition” is defined in Section 10.12.1.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations of the Company, or the Company and its Restricted Subsidiaries taken
as a whole, (ii) the ability of the Company or any Restricted Subsidiary to
perform its obligations under the Transaction Documents, or (iii) the validity
or enforceability of any of the Transaction Documents or the rights or remedies
of the Collateral Agent or the holders of Notes thereunder or their rights with
respect to the Collateral.

“Material Disposition” is defined in Section 10.12.1.

“Material Indebtedness” means any Indebtedness of the Company or any Restricted
Subsidiary in an outstanding principal amount of $10,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than Dollars).

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42. U.S.C. §§ 1396 ET SEQ.) and any successor or similar
statutes, as in effect from time to time.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§ 1395 ET
SEQ.) and any successor or similar statutes as in effect from time to time.

“Minority Investment” of a Person (the “investing person”) means an Investment
by the investing person in capital stock of another Person (the “target person”)
where the target person is not, and immediately following such Investment does
not become, a Subsidiary of the investing person.

 

Schedule B – Page 14



--------------------------------------------------------------------------------

“Mortgage” means each of those certain mortgages and deeds of trust as are
entered into by the Credit Parties pursuant hereto or in connection herewith, in
each case as amended, restated, supplemented or otherwise modified from time to
time.

“Mortgage Instruments” means such title reports, title insurance, opinions of
counsel, surveys, appraisals and environmental reports as are requested by, and
in form and substance reasonably acceptable to, the Required Holders from time
to time.

“Mortgaged Properties” means each Credit Party’s real Property with a book value
equal to or in excess of $1,000,000.

“Most Favored Covenants” is defined in Section 9.9.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Multiparty Guaranty” means the Multiparty Guaranty, dated as of September 20,
2010, made by each of the Guarantors in favor of the holders from time to time
of the Notes in the form of Exhibit B-1, as amended, restated, supplemented or
otherwise modified from time to time.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Net Cash Proceeds” means, with respect to any sale or other disposition of
Property of the Company or any Restricted Subsidiary by any Person, cash (freely
convertible into Dollars) received by such Person or any Restricted Subsidiary
of such Person from such disposition of Property (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such disposition of Property), or
conversion to cash of non-cash proceeds (whether principal or interest, release
of escrow arrangements or otherwise) received from any such disposition of
Property, in each case after (i) provision for all income or other taxes
measured by or resulting from such disposition of Property, (ii) cash payment of
all reasonable brokerage commissions and other fees and expenses related to such
disposition of Property, and (iii) taking into account all amounts in cash used
to repay Indebtedness secured by a Lien on any Property disposed of in such
disposition of Property.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Notes” is defined in the flush language at the end of Section 1.

 

Schedule B – Page 15



--------------------------------------------------------------------------------

“Notice Event” means:

(i) the execution by the Company or any Subsidiary or Affiliate of any agreement
or letter of intent with respect to any proposed transaction or event or series
of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change of Control; or

(ii) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change of Control.

“OFAC Listed Person” is defined in Section 5.20.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person (excluding any such
obligation or liability for disposition of Receivables), with respect to
Accounts or notes receivable sold by such Person, (ii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, or (iii) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iii) all Operating
Leases.

“Officer’s Certificate” means a certificate of an Authorized Officer or of any
other officer of the Company whose responsibilities extend to the subject matter
of such certificate.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Original Agreement” means that certain Senior Secured Note Purchase Agreement,
dated as of September 20, 2010 executed by the parties hereto.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time and the rules and regulations promulgated thereunder from time to time in
effect.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to certain
Plans and set forth in, with respect to plan years ending prior to the effective
date as to such Plan of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter,
Sections 412 and 430 of the Code and Sections 302 and 303 of ERISA.

“Permitted Acquisition” is defined in Section 10.4.

“Permitted Indebtedness” means Indebtedness permitted by Section 10.5.15.

“Permitted Foreign Subsidiary Investments/Loans” means (i) Investments by any
Credit Party in any Foreign Subsidiary, and (ii) Indebtedness arising from
intercompany loans and advances made by any Credit Party to any Foreign
Subsidiary; provided, that the purpose of such Investment or Indebtedness is the
acquisition of Receivables.

 

Schedule B – Page 16



--------------------------------------------------------------------------------

“Permitted Foreign Subsidiary Non-Recourse Indebtedness” means Indebtedness of
Foreign Subsidiaries, provided that (a) no Default or Event of Default exists at
the time of or immediately after giving effect to the incurrence of such
Indebtedness, (b) such Indebtedness is non-recourse at all times to the Company,
the Guarantors and the Domestic Subsidiaries, (c) such Indebtedness does not
benefit at any time from any direct or indirect guaranties or other credit
support from the Company, any Guarantor or any Domestic Subsidiary, and (d) the
total principal amount outstanding of such Indebtedness does not exceed 40% of
Consolidated Tangible Net Worth at any time.

“Permitted Indebtedness Hedge” means any one or more derivative transactions
(including the issuance by the Company of warrants on its capital stock and the
purchase by the Company of an option on its capital stock) entered into
concurrently with Permitted Indebtedness.

“Permitted Purchase Money Indebtedness” is defined in Section 10.5.4.

“Permitted Restructuring” means a transaction or series of transactions pursuant
to which the Company or any Restricted Subsidiary sells, assigns or otherwise
transfers Receivables and/or other assets between or among themselves, including
transfers to or mergers or consolidations with, or voluntary dissolutions or
liquidations into, newly created Wholly-Owned Subsidiaries of the Company or the
Restricted Subsidiaries, subject to compliance with Sections 9.7 and 9.8;
provided that (i) no Receivables or other assets of Excluded Subsidiaries shall
be commingled with the assets of a Credit Party as a result of such Permitted
Restructuring, (ii) no such transfers shall take place from a Credit Party to an
Excluded Subsidiary or to any other Subsidiary that is not a Credit Party, and
(iii) such transactions are effected for tax planning and related general
corporate purposes.

“Permitted Unsecured Indebtedness Repayment Event” means (i) any Indebtedness
permitted pursuant to Section 10.5.14 that has a scheduled final maturity or is
subject to scheduled mandatory prepayment, redemption or defeasance prior to the
scheduled final maturity of the Notes, and (ii) if such Indebtedness has not
been refinanced in its entirety in compliance with the terms of this Agreement
on or before the date that is 10 Business days prior to the date that is three
months prior to the earliest of the date of the scheduled final maturity or any
scheduled mandatory prepayment, redemption or defeasance of such Indebtedness.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“PIM” means Prudential Investment Management, Inc.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

Schedule B – Page 17



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of the Amendment No. 2 Effective Date, by and
between the Credit Parties and the Collateral Agent for the benefit of the
Secured Parties, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

“Pledge Subsidiary” means each Domestic Subsidiary and First Tier Foreign
Subsidiary that is a Restricted Subsidiary.

“Principal Credit Facility” means any loan agreement, credit agreement, note
purchase agreement, indenture or similar document under which credit facilities
in the aggregate original principal or commitment amount of at least $20,000,000
are provided for.

“Prior Agreement” is defined in Section 1A.

“Propel” means Propel Financial Services, LLC, a Texas limited liability
company.

“Propel Acquisition” means the acquisition by Propel Acquisition LLC of the
Propel Group.

“Propel Acquisition LLC” means a Subsidiary of the Company that is a Delaware
limited liability company formed for the purpose of acquiring the Propel Group.

“Propel Group” means Propel and its Subsidiaries and each other entity acquired
by Propel Acquisition LLC as part of the same transaction as the acquisition of
Propel.

“Propel Indebtedness” means the Indebtedness incurred by one or more
Subsidiaries of Propel Acquisition LLC in connection with the Propel Acquisition
and the on-going financing of the operations and business of such Subsidiaries
of Propel Acquisition LLC.

“Propel Principal Collections” means the aggregate amount of collections of the
Propel Group (but not constituting Amortized Collections) which are not included
in the revenues of any member of the Propel Group by reason of the application
of such collections to the principal of such receivables.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition.

“Purchasers” is defined in the first paragraph of this Agreement.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

 

Schedule B – Page 18



--------------------------------------------------------------------------------

“Ratable Share” means, at any time, the aggregate principal amount of Notes
outstanding at such time as a percentage of the sum of (x) the aggregate
principal amount of Loans (as defined in the Credit Agreement as of the date
hereof) outstanding at such time plus (y) the aggregate principal amount of
Notes outstanding at such time.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Company or a
Restricted Subsidiary which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures; provided that any Permitted
Indebtedness Hedge shall not be a Rate Management Transaction so long as such
Permitted Indebtedness Hedge relates to capital stock of the Company.

“Receivable” of any Person shall mean a right of such Person to the payment of
money arising out of a consumer transaction, and which right was acquired by
such Person with a group of similar rights.

“Receivables Portfolio” of a Person means any group of Receivables acquired by
such Person as part of a single transaction.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Rentals” of a Person means the aggregate rent expense incurred by such Person
under any Operating Lease.

 

Schedule B – Page 19



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or variance from the minimum funding standard allowed
under Section 412(c) of the Code.

“Required Holders” means, at any time, the holder or holders of a majority of
the aggregate principal amount of the Notes or of a Series of Notes, as the
context may require, from time to time outstanding (exclusive of Notes then
owned by the Company, any Subsidiary or any of their respective Affiliates).

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Company or any of its
Restricted Subsidiaries now or hereafter outstanding, except a dividend payable
solely in such Person’s capital stock (other than Disqualified Stock) or in
options, warrants or other rights to purchase such capital stock, (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any equity interests of the Company or any of its Restricted
Subsidiaries now or hereafter outstanding, other than in exchange for, or out of
the proceeds of, the substantially concurrent sale (other than to a Restricted
Subsidiary of the Company) of other equity interests of the Company (other than
Disqualified Stock), and (iii) any redemption, purchase, retirement, defeasance,
prepayment or other acquisition for value, direct or indirect, of any
Indebtedness prior to the stated maturity thereof, other than the Obligations
(as defined in the Credit Agreement on the date hereof) and the obligations
evidenced by the Notes and under the other Transaction Documents and the
Equipment Financing Transactions.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary. Unless explicitly set forth to the contrary, a reference to a
“Restricted Subsidiary” means a Restricted Subsidiary of the Company.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Secured Parties” shall have the meaning specified in the Intercreditor
Agreement.

“Secured Obligations” shall have the meaning specified in the Intercreditor
Agreement.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

Schedule B – Page 20



--------------------------------------------------------------------------------

“Series” is defined in the flush language at the end of Section 1.

“Subordinated Indebtedness” of a Person means any Indebtedness (other than
Indebtedness arising from intercompany loans and advances) of such Person the
payment of which is subordinated to payment of the Secured Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

“Subsidiary Redesignation” is defined in the definition of “Unrestricted
Subsidiary.”

“SunTrust” means SunTrust Bank, a Georgia banking corporation, in its individual
capacity, and its successors.

“SVO” means the Securities Valuation Office of the National Association of
Insurance Commissioners (or any successor organization acceding to the authority
thereof).

“Transaction Documents” means this Agreement, the Notes, the Multiparty
Guaranty, the Indemnity and Contribution Agreement, the Collateral Documents,
the Intercreditor Agreement and all other documents, instruments and agreements
executed in connection herewith or therewith or contemplated hereby or thereby,
as the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time.

“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Company as
an “Unrestricted Subsidiary” hereunder by written notice to the holders of the
Notes; provided that the Company shall only be permitted to so designate a
Subsidiary as an Unrestricted Subsidiary if each of the following conditions is
satisfied: (i) immediately before and after giving effect to such designation,
(x) no Default or Event of Default shall have occurred and be continuing or
shall exist and (y) the Company shall be in pro forma compliance with each of
the covenants set forth in Sections 10.12 and 10.13 as of the last day of the
most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 7.1.1 or Section 7.1.2, as applicable, together
with the consolidating financial statements relating thereto required under
Section 7.1.3 (after giving effect to such designation of such Subsidiary as an
Unrestricted Subsidiary), (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after giving effect to such designation, it (or any
of its Subsidiaries) (x) would be a “Restricted Subsidiary” for the purpose of
the Credit Agreement or any other Material Indebtedness of the Company or a
Restricted Subsidiary pursuant to which a Subsidiary may be designated an
“Unrestricted Subsidiary” or (y) would be a co-borrower or guarantor (or provide
security or any other form of

 

Schedule B – Page 21



--------------------------------------------------------------------------------

credit enhancement) for the purpose of the Credit Agreement or any other
Material Indebtedness of the Company or a Restricted Subsidiary, (iii) the
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Company therein at the date of designation in an amount equal
to the greater of (I) the portion (proportionate to the Company’s direct or
indirect equity interest in such Subsidiary) of the Fair Market Value of the net
assets of such Subsidiary (and any Subsidiaries thereof) and (II) the Fair
Market Value of the Company’s direct or indirect equity interest in such
Subsidiary, in each case at the time that such Subsidiary is designated an
Unrestricted Subsidiary and the Company shall be permitted to make such
Investment under Section 10.4.11, (iv) neither the Company nor any Restricted
Subsidiary shall at any time be directly, indirectly or contingently liable for
any Indebtedness or other liability of any Unrestricted Subsidiary, except to
the extent the same would constitute a permitted Investment under
Section 10.4.11, (v) any Subsidiary to be so designated does not (directly, or
indirectly through its own Subsidiaries or otherwise) own any capital stock or
Indebtedness of, or own or hold any Lien on any property of, the Company or any
Restricted Subsidiary, (vi) such designation shall have occurred after the date
hereof (and, for the avoidance of doubt, each of the Subsidiaries of the Company
shall initially be Restricted Subsidiaries, regardless of whether it is existing
as of the date hereof or is thereafter formed or acquired, and shall remain a
Restricted Subsidiary until designated as an Unrestricted Subsidiary in
accordance with this definition), and (vii) the Company shall have delivered to
the holders of the Notes an officer’s certificate executed by a Responsible
Officer of the Company, certifying compliance with each of the requirements of
the preceding clauses (i) through (vi) and (b) any Subsidiary of an Unrestricted
Subsidiary. The Company may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided that (A) immediately before and after such Subsidiary
Redesignation, no Default or Event of Default shall have occurred and be
continuing or shall exist, (B) the designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence at the time of such
designation of any Indebtedness or Liens of such Subsidiary existing at such
time, (C) the Company in shall be in pro forma compliance with each of the
covenants set forth in Sections 10.12 and 10.13 as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 7.1.1 or Section 7.1.2, as applicable, together with the
consolidating financial statements relating thereto required under Section 7.1.3
(after giving effect to such Subsidiary Redesignation), (D) all representations
and warranties contained herein and in the other Transaction Documents shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both immediately before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (E) such Subsidiary Redesignation shall
constitute a return on any Investment by the Company in Unrestricted
Subsidiaries that are subject to such Subsidiary Redesignation in an amount
equal to the greater of (i) the portion (proportionate to the Company’s direct
or indirect equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary (and any Subsidiaries thereof) and (ii) the Fair
Market Value of the Company’s direct or indirect equity interest in such
Subsidiary, in each case at the date of such Subsidiary Redesignation of the
Company’s or its Subsidiary’s (as applicable) Investment in such Subsidiary),
(F) the Company shall cause the Subsidiary that is the subject of such
Subsidiary Redesignation to comply with, to the extent applicable, Section 9.7
and 9.8, and (G) the Company shall have delivered to the

 

Schedule B – Page 22



--------------------------------------------------------------------------------

holders of the Notes an officer’s certificate executed by a Responsible Officer
of the Company, certifying compliance with the requirements of the preceding
clauses (A) through (E); provided, further, that no Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary. For the
avoidance of doubt, the results of operations, cash flows, assets and
indebtedness or other liabilities of Unrestricted Subsidiaries will not be taken
into account or consolidated with the accounts of any Credit Party or Restricted
Subsidiary for any purpose under this Agreement (other than for the financial
statements required to be delivered pursuant to Sections 7.1.1 and 7.1.2) or the
other Transaction Documents, including for the purposes of determining any
financial calculation contained in this Agreement.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” means (i) any Restricted Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by the Company or one or more wholly-owned Restricted
Subsidiaries of the Company, or by the Company and one or more wholly-owned
Restricted Subsidiaries of the Company, or (ii) any partnership, limited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled by one or more Persons referred to in clause
(i) above.

“2010 Notes” is defined in Section 1B.

“2010 Notes Purchasers” means The Prudential Insurance Company of America, Pruco
Life Insurance Company, Prudential Retirement Insurance and Annuity Company and
Prudential Annuities Life Assurance Corporation.

“2011 Notes” is defined in Section 1C.

“2011 Notes Purchasers” means The Prudential Insurance Company of America and
Prudential Retirement Insurance and Annuity Company.

 

Schedule B – Page 23



--------------------------------------------------------------------------------

SCHEDULE 5.6

TAXES

None



--------------------------------------------------------------------------------

SCHEDULE 5.12

MATERIAL AGREEMENTS

None



--------------------------------------------------------------------------------

SCHEDULE 10.4.1

PERMITTED INVESTMENTS

 

1) Maximum Maturity

 

  a) The maximum allowable maturity for any security is 24 months. For
securities where the interest rate is adjusted periodically (e.g. floating rate
securities), the reset date will be used to determine the maturity date.

 

2) Eligible investments

 

  a) All investments will be held in US Dollars (other than investments held in
Indian Rupees (INR), in an aggregate US Dollar equivalent amount not to exceed
$5,000,000 at any time).

 

  b) Specific instruments are limited to:

 

  i) Direct obligations of the U.S. Treasury including Treasury Bills, Notes and
Bonds.

 

  ii) Federal Agency Securities which carry the direct or implied guarantee of
the U.S. Government including Government National Mortgage Association, Federal
Home Loan Bank, Federal Farm Credit Bank, Federal National Mortgage Association,
Student Loan Marketing Association, World Bank, and Tennessee Valley Authority,
including Notes, Discount Notes, Medium Term Notes and Floating Rate Notes.

 

  iii) Bank Certificates of Deposit and Bankers’ Acceptances including
Eurodollar denominated and Yankee issues. Investments will be limited to those
institutions having capital and surplus in excess of $100,000,000 with total
assets in excess of $2 billion and which carry a Moody’s and Standard and Poor’s
rating of A1/P1 or better.

 

  iv) Corporate Debt Securities consisting of commercial paper, rated A1/P1 or
better and medium term notes and floating rate notes issued by foreign or
domestic corporations which pay in U.S. Dollars and carry a rating of AA or
better.

 

  v) Short term Tax Exempt Securities including municipal notes rated A1/P1 or
better; Municipal Notes rated SP-1/MIG-2 or better, and Bonds rated AA or
better.

 

  vi) Pre-refunded municipal bonds escrowed to maturity and backed by U.S.
Treasury securities.

 

  vii) Repurchase agreements with major banks and dealers which are recognized
as Primary Dealers by the Federal Reserve Bank of New York. Collateral for these
transactions must be U.S. Treasury or Agency (with the direct or implied
guaranty of the U.S. Government) securities only and valued at 102% of market
value,

 

  viii) Money-Market mutual funds which offer daily purchase and redemption and
maintain a constant share price. The Borrower will invest only in ‘no-load’
funds, which have a constant $1.00 NAV.

 

  ix) Money-Market interest bearing deposit accounts with banks that are members
of the Federal Reserve Bank having capital and surplus in excess of $100,000,000
and that maintain capital levels that are at or above federal banking
regulators’ requirements for well capitalized institutions.



--------------------------------------------------------------------------------

3) Concentration Limits

 

  a) U.S. Government, Federal Agency Obligations and Repurchase Agreements, or
Institutional Funds investing in same: no limit

 

  b) Corporate and bank debt not to exceed $10 million per issuer.

 

  c) Municipal bond debt not to exceed $10 million per issuer.



--------------------------------------------------------------------------------

SCHEDULE 10.4.2

EXISTING INVESTMENTS

Wholly-owned subsidiaries of Encore Capital Group, Inc:

Midland Credit Management, Inc., a Kansas corporation

Midland Credit Management (Mauritius) Ltd., a Mauritius private limited company

Wholly-owned subsidiaries of Midland Credit Management, Inc.:

Midland Portfolio Services, Inc., a Delaware corporation

Ascension Capital Group, Inc., a Delaware corporation

Midland International LLC, a Delaware limited liability company

Wholly-owned subsidiaries of Midland Portfolio Services, Inc.:

Midland Funding LLC, a Delaware limited liability company

Midland Funding NCC-2 Corporation, a Delaware corporation

MRC Receivables Corporation, a Delaware corporation

Wholly-owned subsidiaries of Midland International LLC:

Midland India LLC, a Minnesota limited liability company

Midland Credit Management India Private Limited, an India private limited
company

Other Investments:

Assets of the Midland Credit Management, Inc. Executive Nonqualified Excess Plan
are invested in various securities (mutual funds, money market funds, & COLI)
that match plan participants’ investments.



--------------------------------------------------------------------------------

SCHEDULE 10.5

EXISTING INDEBTEDNESS

Amounts due pursuant to the following:

 

•  

Note and Security Agreement between California First Leasing Corporation and
Midland Credit Management, Inc. (guaranteed by Encore Capital Group, Inc.)

 

•  

Capital Lease Agreement between US Bancorp and Midland Credit Management, Inc.
(guaranteed by Encore Capital Group, Inc.)

 

•  

Guaranty by Encore Capital Group, Inc. of the obligations of Midland Credit
Management, Inc. under the lease for its San Diego facility

 

•  

Capital Equipment Lease Agreement between Cisco and Midland Credit Management,
Inc. (guaranteed by Encore Capital Group, Inc.)

 

•  

Capital Equipment Lease Agreement between Dell and Midland Credit Management,
Inc. (guaranteed by Encore Capital Group, Inc.)

 

•  

Lease Agreement between Sundance III, LLC and Encore Capital Group, Inc. for St.
Cloud.

 

•  

Lease Agreement between Pranjiwan Lodhia and Lolita Lodhia and Encore Capital
Group, Inc. for Phoenix.

 

•  

Lease Agreement between Dinesh Kimar and Manmahan Gaind and Midland Credit
Management India Private Limited

 

•  

Lease Agreement between LBA Realty Fund-Holding Co. I, LLC. and Midland Credit
Management, Inc for San Diego

 

•  

Lease Agreement between Arbors, LLC and Midland Credit Management, Inc. for
Arlington

 

•  

Premium Finance Agreement between AFCO and Encore Capital Group, Inc.

 

•  

Insurance Policy Agreement between CNA and Encore Capital Group, Inc.

 

•  

Repurchase and putback obligations pursuant to agreements for the-sale of
Receivables.

 

•  

Obligations to participants in the Midland Credit Management, Inc. Executive
Nonqualified Excess Plan (deferred compensation plan).

 

•  

Obligations to participants in the Midland Credit Management, Inc. self-insured
health insurance plans through Cigna and life insurance through Lincoln
Financial.

 

•  

Capital Equipment Lease Agreement between IBM Global Finance and Midland Credit
Management, Inc. (guaranteed by Encore Capital Group, Inc.)

Premium Finance Agreement between First Insurance Funding Corp and Encore
Capital Group, Inc.

 

•  

Master Lease Agreement between Religare Finvest Limited and Midland Credit
Management India Pvt. Ltd.



--------------------------------------------------------------------------------

SCHEDULE 10.6

EXISTING LIENS

 

Debtor

  

State

  

Original File Date and
Number

  

Secured Party

  

Collateral Description

ASCENSION CAPITAL GROUP, INC.    TX   

05-0027807281

9/6/05

   JPMorgan Chase Bank, N.A.    Equipment: Minolta EP1030 Lease #3961140
ASCENSION CAPITAL GROUP, INC.    TX   

05-0027807403

9/6/06

   JPMorgan Chase Bank, N.A.    Equipment: Lease #007320570-005 MIDLAND CREDIT
MANAGEMENT, INC.    KS   

93861350

9/26/05

   Xerox Corporation    Equipment: Xerox 411OCPC, WC265HC, WC275HC and WC245HC
MIDLAND CREDIT MANAGEMENT, INC.    KS   

93996751

11/18/05

   IBM Credit LLC    Equipment: Type 7310 7316 999 BCN422 MIDLAND CREDIT
MANAGEMENT, INC.    KS   

6289888

12/7/06

   Sherman Acquisition LLC    Accounts identified on Accounts Schedule attached
thereto, together with the right to collect all principal interest or other
proceeds MIDLAND CREDIT MANAGEMENT, INC.    KS   

6422299

11/1/07

   EMCC Investment Ventures, LLC    Evidences sale from time to time of certain
non-performing consumer or credit card accounts by Debtor to Secured Party as
described in and pursuant to Terminated of Forward Flow Purchase Agreement dated
10/30/2007 MIDLAND CREDIT MANAGEMENT, INC.    KS   

70546051

2/11/08

   Key Equipment Finance Inc.    Equipment: Notice filing, Collateral defined
therein is covered by financing statement only to the extent such collateral is
provided to or obtained by Debtor in connection with present or future leases,
loans, conditional sale agreements or other agreements with Secured Party and
obligations funded by Secured Party MIDLAND CREDIT MANAGEMENT, INC.    KS   

70609719

10/31/08

   Key Equipment Finance Inc.    Equipment: Notice filing, Collateral defined
therein is covered by financing statement only to the extent such collateral is
provided to or obtained by Debtor in connection with present or future leases,
loans, conditional sale agreements or other agreements with Secured Party and
obligations funded by Secured Party MIDLAND CREDIT MANAGEMENT, INC.    KS   

6549976

12/8/08

   CSI Leasing, Inc.    Equipment: various items of leased computer equipment
under Master Lease 246720



--------------------------------------------------------------------------------

Debtor

  

State

  

Original File Date and
Number

  

Secured Party

  

Collateral Description

MIDLAND CREDIT MANAGEMENT, INC.    KS   

6566608

2/6/09

   Roundup Funding, L.L.C.    Certain consumer loans accounts which are believed
to have at least one obligor in a Bankruptcy Proceeding under the U.S.
Bankruptcy Code pursuant to an agreement between the Seller and the Buyer, and
proceeds arising therefrom MIDLAND CREDIT MANAGEMENT, INC.    KS   

6572085

2/20/09

   Roundup Funding, L.L.C.    Certain consumer loans accounts which are believed
to have at least one obligor in a Bankruptcy Proceeding under the U.S.
Bankruptcy Code pursuant to an agreement between the Seller and the Buyer, and
proceeds arising therefrom MIDLAND CREDIT MANAGEMENT, INC.    KS   

6579189

3/20/09

   Roundup Funding, L.L.C.    Certain consumer loans accounts which are believed
to have at least one obligor in a Bankruptcy Proceeding under the U.S.
Bankruptcy Code pursuant to an agreement between the Seller and the Buyer, and
proceeds arising therefrom MIDLAND CREDIT MANAGEMENT, INC.    KS   

70650044

5/7/09

   US Bancorp Equipment Finance, Inc.    Equipment: Software and other personal
property under certain Equipment Schedule No. 2 to Master Lease Agreement dated
as of 6/9/03 MIDLAND CREDIT MANAGEMENT, INC.    KS   

6608780

6/24/09

   Cisco Systems Capital Corporation    Equipment: items of leased equipment
described on Schedule thereto MIDLAND CREDIT MANAGEMENT, INC.    KS   

70669655

8/14/09

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70675785

9/15/09

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70681056

10/9/09

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by



--------------------------------------------------------------------------------

Debtor

  

State

  

Original File Date and
Number

  

Secured Party

  

Collateral Description

            Lessor under certain Equipment Schedule to Master Lease Agreement
dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT, INC.    KS   

70682237

10/16/09

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70689760

11/24/09

   US Bancorp Equipment Finance, Inc.    For Informational Purposes Only: 1
5520CT CSI914057; 1 5520CT CS1914057C MIDLAND CREDIT MANAGEMENT, INC.    KS   

70690933

12/1/09

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

6668172

2/1/10

   Cisco Systems Capital Corporation    Equipment: items of leased equipment
described on Schedule thereto MIDLAND CREDIT MANAGEMENT, INC.    KS   

70713826

2/3/10

   DELL Financial Services L.L.C.    All computer equipment, peripherals, and
other equipment and all of Lessee’s rights, title and interest in and to use any
software and services that are financed under and described in Master Lease
Agreement between Lessor and Lessee MIDLAND CREDIT MANAGEMENT, INC.    KS   

70727362

3/4/10

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70727370

3/4/10

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70727388

3/4/10

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03  



--------------------------------------------------------------------------------

Debtor

  

State

  

Original File Date and
Number

  

Secured Party

  

Collateral Description

MIDLAND CREDIT MANAGEMENT, INC.    KS   

6693329

4/29/10

   Cisco Systems Capital Corporation    Equipment: items of leased equipment
described on Schedule thereto MIDLAND CREDIT MANAGEMENT, INC.    KS   

70759563

5/6/10

   US Bancorp Equipment Finance, Inc.    For Informational Purposes Only: 1 455
CQD022671BW; 1 MR3022 MPC037087; 1 MJ1101 MWC092838; 1 FAX BOARD GD1250; 1 455
CQD022707BW; 1 MR3022 MPC036976; 1 MJ1101 MWC092840; 1 FAX BOARD GD1250; 1 523
CZK726576; 1 283 CUL736642; 1 283 CUL736662; 1 TE3500C CCJ718207; 1 283
CUL624837; 1 603 CQI827587; 1 453 CIH846926; 1 453 CIH846921; 1 283 CUF845329; 1
723 CRI819855; 1 723 CRI819854; 1 523 CZI831367; 1 TE167 CWH858154 MIDLAND
CREDIT MANAGEMENT, INC.    KS   

97854301

5/10/10

   Velocity Investments, LLC    All Debtor’s right, title and interest in and to
all Loans purchased under that certain Account Purchase Agreement dated as of
12/11/06 MIDLAND CREDIT MANAGEMENT, INC.    KS   

70770081

5/28/10

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70770727

5/28/10

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70770735

5/28/10

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70783084

6/24/10

   US Bancorp Equipment Finance, Inc.    For Informational Purposes Only: 1
MR3018 MSD092332; 1 MJ1101 MWE094948; 1 FAX BOARD GD1250; 1



--------------------------------------------------------------------------------

Debtor

  

State

  

Original File Date and
Number

  

Secured Party

  

Collateral Description

            4520C CAE020101; 1 MR3018 MSD092331; 1 MJ1101 MWE094947; 1 FAX BOARD
GD1250; 1 4520C CAE020027CLR; 1 4520C CAE020101CLR; 1 523 CZK726576; 1 283
CUL736642; 1 283 CUL736662; 1 TE3500C CCJ718207CLR; 1 283 CUL624837; 1 603
CQI827587; 1 453 CIH846926; 1 453 CIH846921; 1 283 CUF845329; 1 723 CRI819855; 1
723 CRI819854; 1 4520C CAE020027; 1 523 CZI831367; 1 TEI67 CWH858154 MIDLAND
CREDIT MANAGEMENT, INC.    KS   

70785329

6/29/10

   IBM Credit LLC    Equipment: All the equipment together with all related
software listed thereto MIDLAND CREDIT MANAGEMENT, INC.    KS   

70807214

8/17/10

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70807222

8/17/10

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70807305

8/17/10

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    CA   

0417861155

6/22/04

   Portfolio Recovery Associates, LLC    All accounts, contract rights, chosen
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

05-7043415605

9/26/05

   Portfolio Recovery Associates    All accounts, contract rights, chosen in
action, accounts receivables and general



--------------------------------------------------------------------------------

Debtor

  

State

  

Original File Date and
Number

  

Secured Party

  

Collateral Description

            intangibles owned or acquired and purchased by the Purchaser and
sold by the Seller under specified Purchase and Sale Agreement MIDLAND CREDIT
MANAGEMENT, INC.    CA   

06-7076079517

6/30/06

   Portfolio Recovery Associates    All accounts, contract rights, choses in
action, accounts receivables and general             intangibles owned or
acquired and purchased by the Purchaser and sold by the Seller under specified
Purchase and Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7098601038

1/12/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7113358378

5/9/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and .
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7119448900

6/26/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7120593377

7/3/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7127800335

8/31/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement



--------------------------------------------------------------------------------

Debtor

  

State

  

Original File Date and
Number

  

Secured Party

  

Collateral Description

MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7132050500

10/3/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

09-7211674825

10/20/09

   Noble Systems Corporation    150 Agent Stations - Enterprise Contact Center
MIDLAND FUNDING LLC    DE   

20081650207

5/13/08

   Senex Funding, LLC    All accounts receivables sold and assigned pursuant to
certain Account Purchase Agreement dated as of 4/4/2008, all proceeds thereof
MIDLAND FUNDING NCC-2 CORPORATION    CA   

0417861185

6/22/04

   Portfolio Recovery Associates, LLC    All accounts, contract rights, chosen
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Secured Party and sold . by the Debtor under specified Purchase
and Sale Agreement MRC RECEIVABLES CORPORATION    CA   

0407660973

3/9/04

   PRA III, LLC    All accounts, contract rights, choses in action, accounts
receivables and general intangibles owned or acquired and purchased by the
Purchaser and sold by the Seller under specified Purchase and Sale Agreement MRC
RECEIVABLES CORPORATION    CA   

0417861158

6/22/04

   Portfolio Recovery Associates, LLC    All accounts, contract rights, chores
in action, accounts receivables and general . intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement

Obligations with respect to collected funds on third-party accounts pursuant to
the Servicing Agreement dated as of December 27, 2000 among CCS Receivables
Management, LLC, Daiwa Finance Corporation and Midland Credit Management, Inc.,
as amended (Service Agreement assigned to by CCS Receivables Management, LLC to
Arrow Financial Services LLC effective March 31, 2005).

Obligations with respect to collected funds on third-party accounts pursuant to
servicing agreements between Ascension Capital Group, Inc. and its clients.



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF 2010 NOTE]

ENCORE CAPITAL GROUP, INC.

7.75% SENIOR SECURED NOTE DUE SEPTEMBER 17, 2017

 

No. [    ]        [Date] $[            ]        PPN: 292554 A*3

FOR VALUE RECEIVED, the undersigned, ENCORE CAPITAL GROUP, INC. (herein called
the “Company”), a company organized and existing under the laws of Delaware,
hereby promises to pay to [            ], or registered assigns, the principal
sum of [            ] DOLLARS (or so much thereof as shall not have been
prepaid) on September 17, 2017, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 7.75% per annum from the date hereof, payable at maturity and quarterly,
on the 17th day of each March, June, September and December in each year,
commencing with the March 17, June 17, September 17 or December 17 next
succeeding the date hereof until the principal hereof shall have become due and
payable, and (b) at a rate per annum from time to time equal to the greater of
(i) 9.75% and (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank from time to time in New York, New York as its “base” or “prime” rate
(A) on any overdue payment of interest, and (B) following the occurrence and
during the continuance of an Event of Default on the unpaid principal balance,
any overdue payment of interest and any overdue payment of any Make-Whole
Amount, in the case of this clause (b), payable at maturity and quarterly as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

This Note is one of a series of senior secured notes (herein called the “Notes”)
issued pursuant to a Senior Secured Note Purchase Agreement, dated as of
September 20, 2010 (as from time to time amended, amended and restated,
supplemented or otherwise modified, the “Agreement”), between the Company, on
the one hand, and the other Persons party thereto, on the other hand, and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Agreement, and (ii) made the representation set forth
in Section 6.2 of the Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for a like
principal amount will be issued to, and registered in the

 

Exhibit A-1 – Page 1



--------------------------------------------------------------------------------

name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Agreement, but not otherwise.

This Note is secured by, and entitled to the benefits of, the Collateral
Documents. Reference is made to the Collateral Documents for the terms and
conditions governing the collateral security for the obligations of the Company
hereunder.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

 

ENCORE CAPITAL GROUP, INC. By:  

 

Name:   Title:  

 

Exhibit A-1 – Page 2



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF 2011 NOTE]

ENCORE CAPITAL GROUP, INC.

7.375% SENIOR SECURED NOTE DUE FEBRUARY 10, 2018

 

No. [    ]    [Date] $[            ]    PPN: 292554 A@1

FOR VALUE RECEIVED, the undersigned, ENCORE CAPITAL GROUP, INC. (herein called
the “Company”), a company organized and existing under the laws of Delaware,
hereby promises to pay to [            ], or registered assigns, the principal
sum of [            ] DOLLARS (or so much thereof as shall not have been
prepaid) on February 10, 2018, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
7.375% per annum from the date hereof, payable at maturity and quarterly, on the
10th day of each February, May, August and November in each year, commencing
with the February 10, May 10, August 10 or November 10 next succeeding the date
hereof until the principal hereof shall have become due and payable, and (b) at
a rate per annum from time to time equal to the greater of (i) 9.375% and
(ii) 2% over the rate of interest publicly announced by JPMorgan Chase Bank from
time to time in New York, New York as its “base” or “prime” rate (A) on any
overdue payment of interest, and (B) following the occurrence and during the
continuance of an Event of Default on the unpaid principal balance, any overdue
payment of interest and any overdue payment of any Make-Whole Amount, in the
case of this clause (b), payable at maturity and quarterly as aforesaid (or, at
the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

This Note is one of a series of senior secured notes (herein called the “Notes”)
issued pursuant to an Amended and Restated Senior Secured Note Purchase
Agreement, dated as of February 10, 2011 (as from time to time amended, amended
and restated, supplemented or otherwise modified, the “Agreement”), between the
Company, on the one hand, and the other Persons party thereto, on the other
hand, and is entitled to the benefits thereof. Each holder of this Note will be
deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Agreement, and (ii) made the
representation set forth in Section 6.2 of the Agreement. Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for a like
principal amount will be issued to, and registered in the

 

Exhibit A-2 – Page 1



--------------------------------------------------------------------------------

name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Agreement, but not otherwise.

This Note is secured by, and entitled to the benefits of, the Collateral
Documents. Reference is made to the Collateral Documents for the terms and
conditions governing the collateral security for the obligations of the Company
hereunder.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

 

ENCORE CAPITAL GROUP, INC. By:  

 

Name:   Title:  

 

Exhibit A-2 – Page 2